Case 1:18-cv-06681-NRB Document 35-4 Filed 08/02/19 Page 1 of 37




                 EXHIBIT 4
Case 1:18-cv-06681-NRB Document 35-4 Filed 08/02/19 Page 2 of 37




     DEPOSIT ACCOUNT AGREEMENT
     PRIVACY NOTICE
     HOW TO CONTACT US
Case 1:18-cv-06681-NRB
  Welcome    to Chase  Document 35-4 Filed 08/02/19 Page 3 of 37
  Thank you for opening your new account with Chase; we look forward to serving you.
  Your new deposit account gives you access to a wide range of advantages that can save you time and money and make
  everyday banking secure and convenient. Such as our 16,000-plus Chase ATMs, 5,300-plus nationwide branches,
  online banking, bill payment, Chase Mobile®, and Account Alerts.
  Please keep this agreement handy for answers when you need them. And remember, whenever you have a question, you
  can call us at 1-800-935-9935 (for Business Accounts 1-800-242-7338) or see a Chase banker at your nearest branch.




  About this booklet
  This booklet (formerly known as Account Rules and Regulations) contains the following three sections. Please
  review this information and keep it with your records.

  DEPOSIT ACCOUNT AGREEMENT
  This section is your Deposit Account Agreement, or contract, with us.
  The Deposit Account Agreement also includes the following disclosures (which are separate documents we provide to
  you) that apply to our personal and business accounts:
      • Rates for interest-bearing accounts
      • Personal accounts:
           -	Additional Banking Services and Fees
           -	Personal account products
      • Business accounts:
           -	Additional Banking Services and Fees
           - Business account products
           -	Business Deposit Express Fees and Agreement
      • Any additional disclosures, such as amendments or agreements, that we will provide to you, either
        when you open your account or if we change the terms of your account.

  PRIVACY NOTICE
  The Privacy Notice explains what we do to keep information about you private and secure, and your
  choices about how we use your information.

  HOW TO CONTACT US
  This section contains information on how to contact us, by phone or mail, if you have any questions.
Case 1:18-cv-06681-NRB
  Table of Contents    Document 35-4 Filed 08/02/19 Page 4 of 37

   deposit account agreement.................................................................................................................................................                                       2
                General Account Terms......................................................................................................................................................                         3
                            A.           Deposits and Checks You Cash.............................................................................................................. 3
                            B.           Checks, Withdrawals, and Other Charges......................................................................................... 5
                            C.           Overdrafts and Fees, Overdraft Protection, Setoff, and Security Interest........................... 7
                            D.           CDs..................................................................................................................................................................... 9
                            E.           Statements and Notice of Errors........................................................................................................... 10
                            F.           Forms of Account Ownership................................................................................................................. 11
                            G.           Interest on Checking and Savings Accounts...................................................................................... 14
                            H.           Closing Your Account................................................................................................................................. 14
                            I.           Other Legal Terms....................................................................................................................................... 14

                Substitute Checks and Your Rights........................................................................................................................... 20

                Electronic Funds Transfer Service Terms............................................................................................................... 21
                            A.           Types of EFT Services.................................................................................................................................                     21
                            B.           Important Information and Agreements about Your ATM or Debit Card............................                                                                              22
                            C.           Limitations on Transfers, Amounts, and Frequency of Transactions......................................                                                                     23
                            D.           Receipts and Statements..........................................................................................................................                          23
                            E.           In Case of Errors or Questions about Your Electronic Funds Transfers..................................                                                                     24
                            F.           Our Liability for Failure to Complete Transactions........................................................................                                                 24
                            G.           Stop Payment for Preauthorized (Repeating) Transfers...............................................................                                                        24
                            H.           Disclosure of Account Information to Third Parties......................................................................                                                   25
                            I.           Notice of Your Rights and Liabilities....................................................................................................                                  25
                            J.           Fees....................................................................................................................................................................   26
                            K.           Services Not Covered by This Part; Separate Agreements.........................................................                                                            26

                Account Alerts and Chase Mobile®............................................................................................................................ 27

                Funds Availability Policy.................................................................................................................................................. 28

   PRIVACY NOTICE.................................................................................................................................................................................. 30

   HOW TO CONTACT US.................................................................................................................................................... Back Cover




                                                                                                         1
Case 1:18-cv-06681-NRB
                 DEPOSITDocument
                         ACCOUNT 35-4 Filed 08/02/19 Page 5 of 37
                                   AGREEMENT
      This Deposit Account Agreement is the contract that governs your account. Please be sure to read it carefully
  and keep it in a safe place. If you have any questions regarding any of the information contained in this agreement,
  please stop by any Chase branch and talk with one of our bankers. They’ll be happy to help. You can also call us at
  one of the numbers listed on the back cover.

       Whether you’re a personal or business customer with a Chase deposit account, this is the basic agreement
  between you and us (JPMorgan Chase Bank, N.A. or any of our affiliates where you have a deposit account).
  By signing a signature card or application, or using any of our deposit account services, you and anyone else
  identified as an owner of the account agree to the terms contained in this agreement. Customers of some of our
  business groups, such as Corporate Banking, will get a different agreement and their accounts will be governed
  by that agreement, not this one. If you have a product that is not a deposit account, such as a gift card or
  prepaid debit card, this agreement does not apply to that product. Also, other services, such as online banking
  or retirement accounts, have additional agreements. If another more specific agreement and this one disagree,
  the more specific agreement will govern.
       This agreement also refers to and includes other disclosures we may provide to you, including (1) product
  information, (2) rate information disclosures (if applicable), (3) banking services and fee disclosures, and (4) other
  disclosures, agreements, and amendments that we may provide to you. All may contain information on fees that
  apply to your accounts.

  Important Definitions:

      Below are definitions of some important terms used throughout this agreement:

     “Account”: Means any deposit account you have with us (such as a checking or savings account) that is
      covered by this agreement.

     “Business day”: Means every day except Saturdays, Sundays, or federal holidays. Some branches may close
      on a business day due to an emergency or to observe a state holiday.

     “Direct deposit”: With “direct deposit,” someone, such as an employer or the government, sends your funds
      directly into your account through the ACH electronic payment system.

     “ACH”: Is an electronic deposit to or withdrawal from your account, such as a directly deposited payroll check
      or a bill payment, sent to us through the “automated clearinghouse,” which is an electronic network that
      sends and receives those transactions.

     ”Check”: Means any written order to pay a specific amount of money drawn on, payable through or at, or
      processed by, a bank or other depository institution. If a check is sent or returned as an electronic image or
      as a substitute check, it is still considered a check.

     “Available balance”: Your “available balance” is the balance in your account after deducting (1) deposits that
      are not yet available for withdrawal under our Funds Availability Policy, (2) debit card or other transactions
      that we are legally obligated to pay or have already paid out in cash, (3) other pending transactions such as
      ACH transactions, and (4) any holds on your account, such as holds on funds to comply with court orders
      or other legal requirements.

     “Item”: Means any check, ACH, funds transfer, teller cash withdrawal, ATM withdrawal, debit card purchase,
      fee, charge, or other amount that is added to or subtracted from your account.

     “Hold on your account”: Means that the funds are still in your account but we will not allow you to withdraw
      them. A hold may be placed because of delayed funds availability, a court order requiring us to prevent
      withdrawals, or other reasons. The amount of a hold reduces your available balance by that amount.

     “Overdraft” or “overdrawing” your account: Means that your account balance, minus any deposits you’ve
      made that are not yet available, and minus holds on your account, is less than $0 or that your available
      balance is not enough to pay all the items that have been presented to us on a business day.
                                                            2
Case 1:18-cv-06681-NRB
  GENERAL ACCOUNT TERMS Document 35-4 Filed 08/02/19 Page 6 of 37
  A.    Deposits and Checks You Cash
  1.	Direct deposits; notice of electronic deposits
       We encourage you to use direct deposit whenever possible so your money can’t be stolen or lost in
  the mail.
       When we receive an electronic deposit for your account, the only notice you will receive is on your next
  account statement. You may use online banking or Account Alerts or call us to confirm that we have received an
  ACH or wire transfer deposit.
       If the bank that sent an electronic deposit notifies us that it was sent by mistake, or was intended for
  another customer or account, we may deduct the amount of the deposit from your account without investigating.

  2.     Endorsements
         An “endorsement” is a signature, stamp, or other mark made on a check to transfer the check to another
  person. If any check deposited to your account doesn’t have your endorsement, we may endorse it for you, or
  treat the check as if we had endorsed it. Either way, the effect will be the same – as if you had endorsed the check.
  Also, any check deposited to your account that appears to contain your stamped or facsimile endorsement will
  be treated as if you had actually endorsed it. We are not bound by any conditional or restrictive endorsement
  on a check you cash or deposit, or any endorsement “without recourse.”

  3.     Endorsement requirements
         To help ensure that checks you deposit or cash will be processed promptly, your endorsement (and any
  other endorsement before the check is deposited) must be in the 1-1/2 inch area that starts on the right side as
  viewed from the back. Payee or customer information must not be on any other part of the back of the check
  (look at the following diagram to see this area):




       If you don’t endorse your check properly, and it causes us a loss, cost, or expense, you have to pay that
  amount to us.

  4.    Deposit records and receipts
        We may rely on the account number on any deposit slip or similar record we receive, even if that account
  number is associated with a name that’s different from the name you’ve provided. It’s not Chase’s responsibility
  to detect any inconsistency between the account number you provide and the name.
        If you make a deposit, we may provide a receipt. However, the amount on your deposit receipt is based
  only on the deposit slip you complete. We may confirm the funds you deposit and, after review, may adjust your
  account for any errors – including any errors on your deposit slip. We are not required to adjust your account for
  discrepancies under $10.
        If we issue you a CD receipt and you then decide not to open the CD, or a deposit receipt and you then
  cancel the deposit, the receipt is void and you may not claim those funds.

  5.     Night depository and large cash deposits
         If you use our night depository, you are responsible for any disappearance, theft, or loss of any envelope,
  bag, or money before we issue a written receipt for the deposit.
         Any of our employees may open and count any deposit that a teller didn’t count in front of you, including
  night depository deposits and large cash deposits, and you agree not to dispute that employee’s determination
  of the amount you deposited.
                                                           3
Case
  6. 1:18-cv-06681-NRB
      Our right to refuse deposits Document 35-4 Filed 08/02/19 Page 7 of 37
          We may refuse a deposit, or part of a deposit, to your account at any time. We also may refuse a deposit
   after initially accepting it. If we refuse a deposit, we may take the check on a “collection basis,” which means we
   won’t add funds to your account until we’ve actually been paid for the check. We will not be liable to you for
   refusing a deposit, even if it causes outstanding items to be returned. We can reverse any amount we’ve added
   to your account for a deposited check and send the check on a collection basis even after we’ve taken physical
   possession of the check.

   7.     When you can withdraw funds you’ve deposited
          Generally, for most accounts, you may withdraw funds the next business day after the business day
   you deposit them. But in some cases you may not be able to immediately withdraw or write checks against
   deposited funds. See our Funds Availability Policy for details.
          If funds from a deposit become “available” and you can withdraw funds, that does not mean the check or
   other item you’ve deposited is “good,” has “cleared,” or has been paid by the paying bank. It’s possible that the
   item will be returned unpaid months after we’ve made the funds available to you and you’ve withdrawn them.
   No one, including our employees, can guarantee you that a check or other item will not be returned.

   8.    Foreign checks
         We are not required to accept for deposit checks that are drawn on a non-U.S. bank or payable in a foreign
   currency. We may accept those checks on a collection basis without your specific instruction to do so. We can
   reverse any amount we’ve added to your account and send the check on a collection basis even after we’ve taken
   physical possession of the check. Our Funds Availability Policy does not apply to any foreign check, whether
   we accept it for deposit or on a collection basis. The actual amount you receive for checks payable in a foreign
   currency will be determined at our exchange rate for such items that’s in effect when we’re paid for the check. If
   a check is returned later for any reason, we will charge your account at the applicable exchange rate in effect at
   the time of the return, which may be more or less than the exchange rate originally used for the deposit.

   9.    Depositing substitute checks
         A “substitute check” is a copy of a check that is the legal equivalent of an original check. You may
   sometimes receive a substitute check, such as when a check you deposited is returned unpaid. You agree not to
   deposit substitute checks; however, if you do and we suffer a loss, cost, or expense as a result, you will have to
   pay us that amount.

   10.   Depositing remotely created checks
         “Remotely created checks” are created when an account holder authorizes a payee to draw a check on
   the account, but instead of the account holder’s actual signature, the check identifies that the account holder
   authorized the check. If you deposit a remotely created check, you guarantee it was authorized by the account
   holder for payment in the amount it shows.

   11.    Our responsibility for collecting deposits
          If you deposit or cash a check, or we send one for collection, we only act as your agent. Our only
   responsibility is to exercise reasonable care. We will not be liable for the lack of care of any bank we use to collect
   checks, or for checks lost while being shipped. We may send checks to any bank or directly to any non-bank
   drawee in our customary manner. We may agree with other banks regarding times and methods for collecting
   or returning items.
          If we lose a check, you agree to use reasonable efforts to help us locate or replace the lost check.
          Although we attempt to identify and prevent fraudulent transactions, we have no duty to you to
   determine whether any check you deposit or cash is forged, counterfeit, altered, improperly endorsed, or
   otherwise improper. If you deposit the check in your trust account (including any attorney trust account), we
   may charge your trust account, an account in your name, or charge part of the check to each.

   12.	Our right to charge back deposited or cashed checks
         If you deposit any check or other item to your account or cash any check, and we are notified that the
   item will be returned unpaid or another bank demands that we repay them for the item for any reason, we may
   deduct the amount of the item from any of your accounts, even if doing so creates an overdraft. If a deposited or
   cashed item is returned, we will charge you a Deposited Item Return fee, and we may deduct the amount from
                                                             4
Case  1:18-cv-06681-NRB
  any of                               Document
         your accounts. We may deduct the              35-4
                                          amount from your accountFiled
                                                                   whether08/02/19         Page
                                                                           the physical item         8 of
                                                                                             is returned to 37
    us or not, and whether we can return the item or a copy to you or not. If an item is returned, we will notify you
    by mail but are not required to give you next-day notice.
           We may place a hold on or charge your account for any check or other item deposited into your account
    if a claim is made or we otherwise have reason to believe that the check or other item was altered, forged,
    unauthorized, has a missing signature, a missing or forged endorsement, or should not have been paid, or may
    not be paid, for any other reason. When the claim is finally resolved, we will either release the hold or deduct
    from your account the amount of the item.

    B.    Checks, Withdrawals, and Other Charges
    1.    Withdrawals and transfers from your account
          We may subtract from your account the amount of any check or other item that you or any person you
    authorize created or approved. We may require you or any person you authorize to provide us with identification,
    documentation, or information that’s acceptable to us.

    2.    Your check forms
          Checks and other account documents you use must be on forms obtained through or approved by us.
    We’re not responsible for losses that result from improper printing on documents we don’t approve. We may
    refuse to accept for deposit or pay checks in a form that we cannot process or photograph using our customary
    equipment.

    3.    Protecting your checks
          You must protect your checks and other account documents and information from theft and unauthorized
    use. You must write your checks in a way that prevents someone else from completing, altering, or adding to
    them without your authorization. If you become aware that any checks or other documents and information,
    such as statements, have been lost or stolen, you must notify us immediately. If you fail to do any of these things,
    we are not responsible for any losses that may result.

    4.	Incomplete, future-dated, or conditional checks, and checks dated more than six months before
          payment
          You agree not to write a check that’s incomplete, future-dated, or conditional (one that tries to limit the
    time or method of payment, such as “Void after 180 days” or “Valid only for $1,000 or less”). We have no duty to
    discover, observe, or comply with such checks. If we pay a conditional check, the conditions do not apply to us.
          We may choose to pay or not to pay a check that is dated more than 6 months before it is presented for
    payment regardless of how old it is, and if we pay it, you will be responsible for the check.

    5.    Multiple signatures
          We are not required to comply with any multiple-signature requirement, either on personal or business
    accounts, even if your signature card specifies that multiple signatures are required or you have otherwise
    instructed us to do so. This requirement is for your internal control purposes only.

    6.    Facsimile signatures
          We may pay a check bearing any form of facsimile or computer-generated signature. If you use a facsimile
    or computer-generated signature, or provide a signature card authorizing any such signature, you will be solely
    responsible for any check bearing a similar signature, regardless of your negligence or whether the signature was
    the same one you previously used.

    7.    Check cashing
          If a person who is not our deposit or loan customer tries to cash your check at any of our branches, we
    may charge them a fee or refuse to cash it. We may also require that they provide us identification we deem
    acceptable, including fingerprints.

    8.     Large cash withdrawals
           We may place reasonable restrictions on the time and method of any large cash withdrawal. If you make
    a large cash withdrawal, we may also require that you sign a document releasing us from any liability if you are
    robbed or assaulted. We may refuse the cash withdrawal if you do not agree with these conditions.
                                                             5
Case
  9. 1:18-cv-06681-NRB
      Review of checks and signaturesDocument 35-4 Filed 08/02/19 Page 9 of 37
          Check payment is highly automated, and we pay millions of checks every day. Although we inspect some
   checks, you agree that reasonable commercial standards don’t require us to do so. If we return a check because
   we believe it doesn’t match your signature card, we’re not liable to you even if the check was actually authorized.
   If the numeric amount on a check doesn’t match the amount written out in words, we may select either one
   when paying it. We have no duty to prevent a check from being presented more than once.

   10.    Notice that a check has been deposited or cashed
          If we’re notified that a check drawn on your account has been deposited or cashed at another bank, we
   may place a hold on your account for the check amount, which may cause other items to overdraw the account.
   If the amount of the check identified in the notice exceeds your account balance at the time we receive the
   notice, we may notify the other bank of that fact.

   11.    Account numbers on funds transfers
          If you instruct us to send a funds transfer, such as a wire or ACH transfer, we and every other bank involved
   in the transfer may rely on any bank number or account number you provide. If the funds transfer instruction
   gives both a bank number or account number and a name, and the name identifies a different person from the
   bank or account owner identified by number, we and other banks that handle the funds transfer may still rely
   exclusively on the number, and have no duty to detect any inconsistency between the bank number or account
   number and the name.

   12.   Fees
         You agree to pay all fees applicable to your account. When you opened your account, we provided you a
   schedule of fees applicable to your account, and we will notify you of any changes. We may charge these fees to
   your account at any time even if the charge overdraws your account.

   13.    Stop payments
          You may stop payment on a check drawn on your account, and we will charge a Stop Payment fee.
   However, you cannot stop payment if we have already certified, paid, or otherwise become responsible for the
   check. For example, you can’t stop payment on a check we’ve already cashed because we became responsible
   for the transaction as soon as we cashed it. Any one owner or authorized signer of an account may order us to
   stop payment on a check drawn on the account. Refer to the Electronic Funds Transfers section for how to place
   a stop payment on recurring electronic payments.
          To stop payment on a check, you must give us an oral or written stop payment order using the phone
   number or address listed on the back cover, or in person at a branch, or by making an electronic stop payment
   order through online banking. You must give us the exact account number, and either the exact check number
   or amount, so we can identify the item. It may take up to one full business day from the time we receive this
   information until a stop payment order becomes effective.
          For personal accounts, a stop payment order is effective for 180 calendar days, and may not be extended.
   However, you may place a new stop payment order, which will be effective for 180 days from the day this
   additional order is placed. An additional Stop Payment fee will be charged. We will not send a confirmation of
   your stop payment order.
          For business accounts, your stop payment order may either:
         • Be effective for 180 days, or
         •	Be effective for one year and then automatically renewable annually for 6 additional years. We will list
            scheduled renewals on your business account statement 60 to 90 days in advance. The stop payment will
            be renewed, and you will be charged a Stop Payment Renewal fee, unless you notify us not to renew by
            returning the notice portion of the statement.
          For business accounts, we may send you a written confirmation of your stop payment order. Information
   in the written confirmation will be presumed correct unless you notify us immediately of any errors.
          Whether you have a personal or business account, when the stop payment order expires, we may pay the
   item and have no duty to notify you except for identifying the item as paid on your statement.
          We are not required to accept a stop payment on a cashier’s check, teller’s check (“official check”), or
   certified check, unless you provide us a sworn statement – in a form we deem acceptable – that the check is lost,
   stolen, or destroyed. After a stop payment is placed, we are not required to refund the money used to purchase
   the check, or issue a replacement check, until and unless the check is not presented for payment within 90 days
                                                            6
Case  1:18-cv-06681-NRB
   after the issue or certification date. If inDocument
                                                our discretion we35-4      Filedor08/02/19
                                                                  agree to refund                 Page
                                                                                  replace the check, we will 10   of 37
                                                                                                             require
      that you purchase a surety bond for the amount of the check.

     14.    Limits on savings account withdrawals
            Withdrawals or transfers out of your savings account are limited by federal law. In this agreement, a
     savings account means an account with limited withdrawal privileges, including a money market account.
            During any monthly statement period, you may make no more than 6 withdrawals or transfers (for
     example by check, debit card, ACH, telephone, Internet, Overdraft Protection transfer) out of these accounts.
     However, this limit does not apply to withdrawals made in person or through ATMs, mail (by a check payable
     and mailed to you), or messenger.
            We are required by law to ensure that you comply with this limit. If you exceed this limit after we’ve
     notified you of a violation, we will change your account to one we choose that doesn’t limit withdrawals, and it
     may be an account that pays less or no interest.

     15.    Savings Withdrawal Limit fee
            If you make more withdrawals or transfers out of your savings account than your account terms permit in
      a monthly statement period, we will charge a Savings Withdrawal Limit fee. This fee is based on all withdrawals
      and transfers, not only those that are limited by federal law.

     16.	Our right to require advance notice of withdrawals
           For all savings accounts and all personal interest-bearing checking accounts, we reserve the right to
     require 7 days’ prior written notice of withdrawal.

     17.    Death or incompetence of account owner
            Notify us immediately if any account owner dies or is declared incompetent by a court. Until we receive
     notice otherwise, we may act as if all owners are alive and competent.
            After we receive notice of death or incompetence, we may freeze the account, refuse to accept transactions,
     and reverse or return deposits to the account. We are also not required to release funds in the account until we
     receive any documents we reasonably request to verify the death or incompetence, as well as who is entitled to
     the funds. If we have any tax liability because of paying funds in an account to you or your estate, you or your
     estate will be responsible for repaying us the amount of that tax.
            If an account owner authorizes an item, but it’s not presented for payment until after that owner dies, we
     are authorized to pay the item after the owner’s death. If an account owner owes us a debt at the time of death,
     we are authorized to exercise our right of setoff (our right to apply funds in one account to the debt associated
     with another) or security interest rights against the account after the owner’s death. We have these rights
     even if a surviving joint owner, a POD payee, or a beneficiary of an ITF or “trustee for” account has rights to
     the account.

      C.	Overdrafts and Fees, Overdraft Protection, Setoff, and Security Interest
     1.      Overdrafts
             We may, but are not required to, refuse to pay any item unless your available account balance at the time
      is equal to or more than the amount of the item, plus all other items received but not yet paid. Even if we’ve
      paid overdraft items before, we are not required to do it in the future. For personal accounts, unless you have
      notified us that you DO want us to pay debit card overdrafts at our discretion, we generally won’t authorize
      a non-repeating (“everyday”) debit card transaction if your available account balance isn’t enough to pay that
      transaction. For business accounts, if you have notified us NOT to pay debit card overdrafts we generally won’t
      authorize a non-repeating (“everyday”) debit card transaction if your available account balance isn’t enough to
      pay that transaction.
             We look at your account balance only once from the time we receive an item until we return it to decide
      whether the item causes an overdraft. We may deduct from your account the amount of a debit card transaction
      at the time of an authorization request.
             Generally, for each business day, we will first add deposits to your account, then subtract wire transfers,
      non-repeating (“everyday”) debit card transactions, online banking transactions, ATM withdrawals, teller cash
      withdrawals, cashed checks, and deposited checks drawn on us in the order in which they were authorized,
      withdrawn, or deposited, and then subtract all other items starting with those having the highest dollar amount
      and moving to the lowest. We reserve the right to use a different order in certain states.
                                                              7
Case 1:18-cv-06681-NRB                     Document
       It’s your responsibility to avoid overdrawing        35-4See aFiled
                                                     your account.            08/02/19
                                                                      banker to                Page
                                                                                learn about Overdraft    11 of 37
                                                                                                      Protection.
     We also offer Account Alerts to keep you informed about the balance and transactions in your account.

     2.     Your responsibility to repay overdrafts
            You must promptly pay the amount of any overdraft along with any fees that apply. If you don’t, you may
     be charged additional fees or interest. We also may report you to credit reporting agencies, close your account,
     or both. This could affect your ability to open accounts with us or other banks in the future.
            You authorize us to use the money from any subsequent deposits to your account to pay any overdraft
     and resulting fees. Subsequent deposits include any federal or state benefit payments that you choose to deposit
     in any account (including direct deposit of Social Security). You understand and agree that if you don’t want your
     benefits applied in this way, you may change your direct deposit instructions at any time.
            You agree to pay all costs and expenses we incur in collecting any overdraft, including attorneys’ fees. In
     addition, if we close your account with an outstanding overdraft and charge off the amount of the overdraft
     (that is, take a loss), we will charge a Charged Off Processing fee. We may still pursue collection of the amount
     you owe (including suing you) after it is charged off.

     3.	Insufficient Funds, Returned Item, and Extended Overdraft fees
           We will charge a fee for any item presented on a business day when your account is overdrawn, whether
     or not we pay the item. If we pay it, we will charge an Insufficient Funds fee. If we return it, we will charge a
     Returned Item fee. For personal accounts, we will only charge an Insufficient Funds fee for an everyday debit
     card transaction if you have notified us to pay debit card overdrafts. For business accounts, we will charge
     an Insufficient Funds fee for an everyday debit card transaction unless you have notified us not to pay debit
     card overdrafts.
           We may limit the number of Returned Item and Insufficient Funds fees we charge for a business day.
     We will not charge Insufficient Funds fees if your ending account balance is overdrawn by $5.00 or less or is
     overdrawn due to a Funds Availability Policy hold and notice of that hold is not provided at the time of the
     deposit. We will charge an Extended Overdraft fee for any overdraft balances that you haven’t repaid promptly,
     we may charge interest for any overdraft, or we may do both.
           Refer to your fee schedule for information about what fees apply and how fees are calculated for
     your account.

     4.     Overdraft Protection agreement
            Overdraft Protection request: If you request Overdraft Protection, you must specify one or more checking
     accounts you want protected by the service, and a single account with us or our affiliate for each checking
     account where the money will come from for Overdraft Protection. That account is called a “funding account.”
     It may be a savings account (including a money market account), a credit card account in good standing, or
     another qualifying line of credit account. Personal checking accounts may only be linked to personal funding
     accounts, and business checking accounts may only be linked to business funding accounts. Any person who is
     an owner of both the checking account and the funding account may request the service without the consent
     of other owners. Overdraft Protection will become effective within a reasonable time after we have approved
     your request.
            Activation: If you overdraw an account that has Overdraft Protection, we will automatically transfer
     available funds from the funding account to the checking account in increments of $50.00 that are enough
     to pay the overdraft amount and all transfer fees. Transfers will appear on the periodic statements for each
     applicable account. We are not required to notify you if the funding account becomes unavailable.
            Fees: We’ll subtract an Overdraft Protection Transfer fee from your checking account each day we transfer
     funds. If more than one checking account receives a transfer on the same day, we’ll subtract a fee from each
     account. The fee amount is disclosed in our fee schedule.
           Limits on Overdraft Protection:
          •	We will not transfer more than the available account balance in a savings account or the
             available credit in a credit account, even if the amount of the overdraft is more than that available
             amount. If the available account balance isn’t enough to pay all the checks and other transactions you
             have initiated on any day plus the Overdraft Protection Transfer fee in increments of $50.00, we will
             transfer enough funds to pay one or more transactions, plus the fee. If the available account balance is
             enough to pay one or more transactions but not the fee, we’ll transfer enough to pay just the transactions.
             However, we will charge the Overdraft Protection Transfer fee against the account, causing the account
                                                             8
Case 1:18-cv-06681-NRB                Document
       to be overdrawn. Any transactions                35-4
                                         that are not paid         Filedwill
                                                           by the transfer 08/02/19
                                                                             either be paid Page     12and
                                                                                            or returned, of 37
            Insufficient Funds fees or Returned Item fees will be charged as if you didn’t have Overdraft Protection.
          •	Transfers from a savings account used as the funding account are limited by federal law. There must not
             be more than 6 Overdraft Protection transfers and other limited transfers per monthly statement period.
             The section entitled “Limits on savings account withdrawals” explains these limits in more detail.
          •	Overdraft Protection will not be available if the funding account is closed or blocked for usage.
           Termination of Overdraft Protection:
          •	We may terminate Overdraft Protection at any time by sending you written notice.
          •	Any owner of the checking account, any owner of a savings account used as the funding account, or any
             borrower on a credit account used as the funding account may cancel Overdraft Protection in person or
             in writing. Cancellation will be effective after we have received notice and had a reasonable time to act
             on it.

     5.     Setoff and security interest
            If you owe a debt to us or any of our affiliates (either now or in the future), you grant us a right of setoff to,
     and a security interest in, all of your accounts to secure the debt. Debts include any overdrafts or fees you owe.
     If the debt is due or overdue, we may use the funds in any of your accounts to pay all or part of the debt. If your
     account is a joint account, we may use the funds in the joint account to pay the debt of any account owner. Our
     security interest will be governed by Uniform Commercial Code Article 9, whether Article 9 applies by its terms
     or not. We do not have to give you any prior notice to apply the funds. You expressly agree that our rights extend
     to any federal or state benefit payments (including Social Security benefits) electronically deposited to your
     account. If you don’t want your benefits applied in this way, you may change your direct deposit instructions
     at any time with the person or organization paying the benefits. The right of setoff does not apply if the debt is
     created under a personal credit card plan.
            If any federal benefits or other payments are deposited to your account after you become ineligible to
     receive them, we may set off against any of your accounts to recover the payments if we’re obligated to return
     funds to the payor.

     D.     CDs
           A “certificate of deposit” or “CD” is a deposit with us for a specified period of time. This section covers
     both retirement and non-retirement CD products, unless otherwise indicated. By opening your CD, you agree to
     keep the amount deposited (principal) on deposit. Here are a few things you should know about CDs:
          • Term: The term is the number of days, months, or years you agree to leave your money in the account.
          • Maturity Date and Grace Period: The maturity date is the last day of your CD’s term. For CDs with a
             term of 14 days or longer, we also provide you a grace period of 10 days after the maturity date. You can
             withdraw your CD principal without paying an early withdrawal penalty, make additional deposits, or
             change the rate or term of your CD only on the maturity date or during the grace period.
          • Single Maturity CD: A single maturity CD will not automatically renew on the maturity date and won’t
             earn or be paid interest after that date.
      • Automatically Renewable CD: An automatically renewable CD will renew on the maturity date for the
         same term unless we notify you otherwise or you change or close the account. Once your CD renews,
         any reference to the maturity date means the last day of the new term. After renewal, your CD will earn
         interest either at the standard interest rate that we offer for that CD term on the renewal date or at the
         relationship interest rate, if you qualify. If your CD is closed during the grace period, it will not earn interest
         after the maturity date.
     	Note: If your CD has a CD Special Interest rate, that rate only applies to the initial CD term. Ask your
         banker about currently available CD Special Interest rates at maturity or during the grace period.
          • Interest: We use the daily balance method to calculate interest on your CD. This method applies a periodic
             rate each day to your account balance. Interest begins to accrue on the business day of your deposit.
             Interest for CDs is calculated on a 365-day basis, although some business CDs may calculate interest on a
             360-day basis. The Annual Percentage Yield (“APY”) disclosed on the face of your deposit receipt or on the
             maturity notice assumes interest will remain on deposit until maturity. On maturities of more than one
             year, interest will be paid at least annually and the amount(s) paid will be reported to the IRS each calendar
             year. A withdrawal will reduce earnings.
                                                                9
Case 1:18-cv-06681-NRB                Document
     • Withdrawing Interest: You may choose           35-4
                                             to withdraw any paidFiled    08/02/19
                                                                 or credited               Page
                                                                             interest without penalty13  of 37
                                                                                                     during
            your CD’s term or at maturity. After the maturity date and grace period, interest will become principal of
            the renewed CD.
          • Early Withdrawal Penalties. There is a penalty for withdrawing principal prior to the maturity date.
                -	If the term of the CD is less than 365 days, the early withdrawal penalty is equal to $25.00 plus 1%
                   of the amount withdrawn.
                -	For terms of 365 days or more, the early withdrawal penalty is equal to $25.00 plus 3% of the
                   amount withdrawn.
                -	If the withdrawal occurs less than 7 days after account opening or a previous withdrawal, the amount
                    of the early withdrawal penalty will be calculated as we described above, but it cannot be less than 7
                    days’ interest.
           If the amount of accrued and unpaid interest on the deposit is less than the penalty, the difference will be
           deducted from principal.
          • Waiving Early Withdrawal Penalties. We will waive early withdrawal penalties in these circumstances:
                - Death of a CD owner or a grantor of a revocable family/living trust;
                - Disability of a retirement CD owner;
                - Court determination that a CD owner is incompetent;
                -	Re-titling of a CD (excluding a retirement CD) to transfer ownership of funds into a living trust
                   without moving funds from the bank and where no change in term or rate occurs;
                -	For retirement CDs, if the owner is 59-1/2 or older and the funds are taken as an IRS-reportable
                   distribution via cash, check, or deposit or transfer to a non-retirement account. This waiver does not
                   apply if the transfer is to a retirement account at another financial institution;
                -	For retirement CDs, if the owner is revoking his or her Traditional IRA/Roth IRA within 7 days after
                   establishing the plan (must forfeit accrued interest); and
                -	For retirement CDs, if the owner is withdrawing funds for one of the following reasons without
                   moving funds from the bank and where no change in term or rate occurs:
                       • Converting or reconverting Traditional IRA or SEP funds to a Roth IRA;
                       •	Recharacterizing Traditional IRA/SEP funds to a Roth IRA or vice versa; or
                       •	Directly rolling over funds in a Money Purchase Plan or Profit Sharing Plan to a Traditional
                          IRA, SEP, or Roth IRA.
     We will also waive early withdrawal penalties under the circumstances described below. However, if the
     withdrawal occurs less than 7 days after the account was opened or a previous withdrawal was made, a penalty
     of 7 days’ interest must be applied. These circumstances are as follows:
          •	Disability of a CD (excluding Retirement CD) owner;
          •	For retirement CDs, if the owner is under age 59-1/2 and one of the reasons defined by sections 72(t) and
             530 of the Internal Revenue Code applies, such as payment of qualified education expenses and first-time
             home purchase expenses; and
          •	For retirement CDs, if the owner is withdrawing an excess annual retirement contribution amount and any
             corresponding earnings.

     E.      Statements and Notice of Errors
     1.     Statements
            We will send an account statement for checking and savings accounts to the current address listed on
     our records. We will send statements monthly, unless the product information for your account indicates
     otherwise. If there have been no deposits or withdrawals to your checking account within a 2-month period,
     or to your savings account or linked checking and savings accounts within a 30-month period, we may send
     only annual statements. Statements will be sent via ordinary U.S. mail, unless you and we agree otherwise.
     Statements are also available through online banking. For some accounts we may charge a Statement fee if you
     receive a paper statement.
            We’ll send only one statement for any account, even if it has more than one owner. You agree that sending
     the account statement to one owner qualifies as sending it to all owners, even if all owners don’t have access to
     the mailing address of record for the account.
                                                                10
Case 1:18-cv-06681-NRB               Document
       We may change your mailing address of record if we35-4
                                                          receive anFiled
                                                                     address 08/02/19         Page
                                                                             change notice from the U.S.14  of 37
                                                                                                        Postal
     Service, or if we receive information from another party in the business of providing correct address information,
     that the address in our records no longer matches your address. If we do so, we’ll notify you. If your statement is
     returned as undeliverable, we may discontinue mailing statements, but statements will be considered available
     to you on the day they are generated.
            A “statement period” means the period covered by your account statement. If you receive a statement
     monthly, the monthly statement period may or may not be a calendar month, but in most cases it won’t be
     more than 32 days or less than 28. If you receive a statement quarterly or annually, a monthly statement period
     means a calendar month. The specific dates covered by your account statement will be on your statement.

     2.	Notice of errors, forgeries and unauthorized signatures
           You must notify us in writing within 30 days after we mail a statement or otherwise make a statement
     available (for example, paperless statements) if:
          •	An item that you did not authorize or that is altered is listed on the statement;
          • Your account statement contains any errors; or
          • You did not receive your scheduled statement.
            You must notify us in writing of any unauthorized, improper, or missing endorsements within 6 months
     after the account statement is mailed or made available.
            You must provide us with all information we need to investigate the alleged error or item. You must also
     file any police reports and provide any supporting affidavits and testimony we reasonably request.
            If you do not comply with the requirements above, we are not required to reimburse you for any claimed
     loss, and you cannot bring any legal claim against us in any way related to the item or errors. However, the
     Electronic Funds Transfer Services Terms section of this agreement applies to the reporting of errors on personal
     electronic funds transfers subject to Federal Reserve Board Regulation E. You also have certain rights under
     federal law for substitute checks; please see the Substitute Checks and Your Rights section of this agreement for
     more information.

     3.    Options for receiving checks
           We offer three choices for how checks you’ve written or authorized can be delivered to you:
          •	“Check safekeeping” means we keep images of your checks, which are available through online banking.
             We do not include your paid checks or images of them with your statement. Some accounts require
             check safekeeping.
          •	“Image statement” means we only include images of the front of your paid checks with your statement.
          •	“Check enclosure” means we return legal copies of your checks with your account statement. (Not offered
             on all accounts.)
            If you have more than one personal checking account on a single statement and one checking account
     uses check enclosure, all other checking accounts will use check safekeeping. If you have more than one business
     account on a single statement, you may choose check enclosure for multiple checking accounts. If you have more
     than one checking account on a single statement and any account uses image statement, then other checking
     accounts will also use image statement, unless the terms of the other accounts require check safekeeping.
            You agree that when we keep a copy of the check we have made the check available to you, even if we do
     not send originals or images with the statement. If we do not return your paid checks, we may destroy original
     checks after a reasonable period of time we determine. We may charge you an Item Copy fee for each copy
     of a paid check you request, unless the law states otherwise. If for any reason we can’t return a copy of your
     check or satisfy your needs in another way, you agree that we will not be liable for more than the face amount
     of the check.
            We cannot provide originals or images of checks that are sent to us as electronic transfers. Additionally,
     other banks may send us electronic images instead of original checks. If you receive an image statement, in those
     cases the image will appear with other checks. We can provide a copy of the image, but not the original check.

     F.    Forms of Account Ownership
     1.   Personal accounts
     NOTE: THE TYPE OF ACCOUNT OWNERSHIP MAY CHANGE HOW YOUR FUNDS ARE PAID IF YOU DIE, EVEN
     IF YOUR WILL STATES OTHERWISE. PLEASE CONSULT YOUR ESTATE PLANNING ADVISOR OR ATTORNEY
     ABOUT YOUR CHOICES.
                                                              11
Case 1:18-cv-06681-NRB                    Document
       If your account is a type listed under               35-4in ourFiled
                                              “Personal Accounts”      product08/02/19
                                                                               information, youPage
                                                                                               agree not15   of 37
                                                                                                         to use
     it for business purposes. Ownership of your account is determined by the most current signature card. However,
     we are authorized to rely on the account ownership information contained in our deposit system unless we are
     notified that the most current signature card and the deposit system contain different information.
            		     i. Solely owned account
             When only one individual is listed as the owner of an account, we will treat the account as a solely
     owned account.
     		            ii. Joint accounts
             When two or more people are listed as owners of a personal account, the account is a “joint account” and
     each owner is a “joint owner.”
             If your joint account becomes overdrawn, you’re liable for the full amount of the overdraft, whether you
     initiated or benefited from the item(s) that caused the overdraft.
             If one joint owner requests that we not pay items authorized by a different joint owner, we may restrict
     the account and refuse to pay all items (including items authorized by the owner making the request), but we are
     not required to do so. If we restrict the account, we may not release the restriction unless all joint owners agree
     in writing to remove it. No request to restrict the account will affect items that we paid before the request. If we
     decide not to restrict the account, all joint owners remain responsible for items subtracted from the account.
             Any joint owner may close the account. We may choose whether or not to act upon other instructions
     of any joint owners, including adding an additional owner to the account, without the signature of the other
     joint owners. We may also pay all or any part of the funds in the account to a court or government agency if we
     receive a garnishment, levy or similar legal process that identifies any of the joint owners.
            		     a. Joint account with rights of survivorship
             If a joint account has rights of survivorship, and one joint owner dies, the account will be paid to the
     surviving joint owners. The estate of the deceased owner will have no rights to the account. If there is more than
     one surviving joint owners, the account will continue as a joint account with rights of survivorship among the
     remaining owners. If an account is designated “JAWROS” or “JTWROS,” it has rights of survivorship.
            		b. Joint account with no right of survivorship (also called “tenants in common”)
             If a joint account does not have rights of survivorship, and one joint owner dies, that owner’s interest
     passes to the owner’s estate. Either the surviving joint owners or the deceased owner’s estate may withdraw
     the funds at any time, and we have no responsibility for determining the respective interests of the owners. If
     an account is designated “Tenants in common” or “JTIC,” it does not have rights of survivorship.
            		     c. When survivorship rights apply
             Except as otherwise stated in this paragraph, a joint account has rights of survivorship unless you clearly
     indicate on the signature card and in the account title that the account is created without these rights. Accounts
     in Louisiana do not have rights of survivorship. Accounts in Texas do not have rights of survivorship unless you
     clearly indicate on the signature card and in the account title that the account is created with these rights.
             If a joint account also contains a “payable on death” or “in trust for” designation, the account always
     includes a right of survivorship and is payable to the beneficiary only upon the death of the last surviving owner,
     except as stated in paragraph d. below.
            		     d. Marital account (WI only)
             If one owner of a marital account dies, the survivor is entitled to 50% of the account funds and the
     estate of the deceased is entitled to the other 50%. If a marital account contains a POD designation, the POD
     beneficiary is entitled to the deceased spouse’s 50% share. However, we have no responsibility to determine the
     respective interests of the owner and the POD beneficiary.
            		     e. Tenants by the entirety (FL only)
             A Florida joint account owned solely by two spouses is a “tenants by the entirety” account unless the
     signature card indicates otherwise. We are not required to determine whether an account is a tenants by the
     entirety account before responding to a garnishment or other legal process. We may assert our right of setoff or
     security interest in a tenants by the entirety account in order to collect debts of either owner.
            		     iii. “Payable on death” account
             If you establish your account “payable on death” to one or more beneficiaries, the account is a “POD”
     account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or beneficiaries
     you designate. Multiple beneficiaries will be paid in equal shares unless the signature card provides otherwise.
     We do not offer POD accounts in all states.
            		     iv. “In trust for” (informal trust) account
             If you establish your account as “in trust for” (“ITF”) or as trustee for one or more beneficiaries without
     presenting formal trust documents, we may treat the account as a “Totten Trust,” “informal trust,” or “ITF”
     account. If we receive proof you’ve died, we will pay the balance of the account to the beneficiary or beneficiaries
     you designate. Multiple beneficiaries will be paid in equal shares unless the signature card provides otherwise.
     We do not offer ITF accounts in all states.
                                                             12
Case 1:18-cv-06681-NRB
      		 v. Convenience account Document 35-4 Filed 08/02/19 Page 16 of 37
          If you have a “convenience” account, you are its sole owner, but you authorize an additional signer to write
   checks or authorize other items. You are solely responsible for the actions of the additional signer.
         		    vi. Powers of attorney
          If you wish to designate an agent under a power of attorney, you must do it in a form we deem acceptable.
   We may refuse to honor any power of attorney presented to us, or refuse to recognize a successor agent, even if
   the successor agent is named in a power of attorney that we have previously honored, unless state law requires
   otherwise. In addition, we may refuse to follow an agent’s instruction to make the agent a joint owner or a
   POD or ITF beneficiary of an account, but we have no liability to anyone if we do so. We may rely on a power
   of attorney until we receive written notice that it has been revoked either from you or as a matter of law (for
   example, by your death).
         		    vii. Uniform Transfers to Minors Act/Uniform Gifts to Minors Act account
          If you’re the custodian of an account under a state’s Uniform Transfers/ Gifts to Minors Act, you can’t
   pledge it as collateral for a personal loan to you, or cash checks against it.
         		    viii. Representative payee/VA custodian account
          If you open an account as a “representative payee” for someone who receives Social Security payments,
   or a legal custodian, spouse payee, or other custodian for someone who receives Veterans Administration
   payments, you agree not to permit any deposits in the account other than the designated payments. However,
   we are not required to determine whether you deposit other funds or whether any withdrawals or transfers
   from the account are for the support of the person for whose benefit the funds are paid. This person is called the
   beneficiary. If the beneficiary dies, you must promptly notify us and stop all further deposits to and withdrawals
   from the account. If the government demands that we return deposits made after the beneficiary’s death and
   the account does not have enough funds to pay the demand, we may take the funds from any account you or
   the beneficiary owns.
         		    ix. Other fiduciary accounts
          If you open an estate account, trust account, guardianship or conservatorship account, or other similar
   type of account, we reserve the right to require any documents we reasonably request to satisfy us that you
   are authorized to open and use the account, including withdrawing the funds. We do not have to permit any
   withdrawal from the account until we receive all requested documents. We have no fiduciary duties to you as
   the trustee, executor, guardian, or conservator, or to the beneficial owners of the account.

   2.     Business accounts
          If your account is a type listed under “Business Accounts” in our product information, you agree to use it
   for business purposes.
          If our records list a business organization as the owner of an account, the account is payable to the business
   organization and not to any individual director, shareholder, member, or partner. A “business organization”
   means a corporation, unincorporated association, limited liability company, partnership (including a limited
   partnership, limited liability partnership, or joint venture), or any other business or non-profit organization. We
   may rely on the accuracy and completeness of all resolutions, signature cards, and other documents you deliver
   to us in connection with the account. If the resolutions, signature cards, or other documents you deliver state
   that a person is authorized to sign checks or otherwise initiate transactions on your account, that person is
   called a “signer.”
          If the account owner is a “sole proprietorship,” that means that a single person conducts the business
   as his or her own property, instead of through a business organization. A sole proprietor may also designate
   signers by appropriate documents. We may in some states allow a married couple to open an account as a
   sole proprietorship.
          If you change your form of ownership or authorized signers, you must notify us when the change occurs.
          A signer is authorized to endorse checks payable to the business. Endorsements “for deposit” may be
   written or stamped. An eligible signer is also authorized to sign checks drawn against your account. We are
   authorized to pay checks without asking how the checks were issued or how the proceeds will be used, even if
   the check is payable to the person who signed the check.
          An eligible signer is authorized to instruct us to close accounts or do anything else involving any account,
   and to sign any agreements or documents relating to accounts or other business.
          We may, although we are not required to, cash checks payable to – or accept “less cash” deposits from – a
   business organization.

   3.      Linked accounts
           We will let you, at our discretion, link many checking accounts to other accounts you have with us or our
   affiliates. Linked accounts may help you avoid some fees and get higher interest rates. An account may only
                                                            13
Case  1:18-cv-06681-NRB
   be linked to one checking account for Document
                                         avoiding fees and35-4      Filedinterest
                                                           getting higher   08/02/19
                                                                                  rates. Refer Page     17 of 37
                                                                                               to your product
     information to determine what accounts are eligible to be linked and what the benefits are from linking accounts.
            We may automatically link accounts. If we don’t, you may ask to have your accounts linked. You agree
     that information regarding your account may be made available to any other owner or signer on any of the
     accounts you have linked.
            If you choose to link your personal or business accounts to other personal or business accounts for which
     you serve as trustee or custodian (fiduciary), your personal account may receive a financial benefit, which could
     be a violation of your fiduciary duties. We are not responsible for your decision to link fiduciary and personal
     accounts. You should carefully consider this decision and consult with your legal advisor if necessary.

     4.    Combined statements
           Checking, savings, and CD accounts with at least one common owner may be combined on a single
     statement, either automatically or at your request. If accounts are included on a combined statement and you
     don’t want that, notify us and we’ll separate the statements.
           Linked accounts do not have to be on a combined statement to receive the benefits of linking, and
     combining accounts on a single statement does not mean that the accounts are linked.
           You agree that information regarding your account may be made available to any other owner on any of
     the accounts included on a combined statement.

     G.    Interest on Checking and Savings Accounts
            When you open a checking or savings account that pays interest, we will provide you a rate sheet stating
     the current interest rate and Annual Percentage Yield for your account. The rate sheet is considered a part of
     this agreement.
            Your account has a variable interest rate. That means we may change the interest rate and Annual
     Percentage Yield as often as we choose, without limits and without notice. Interest begins to accrue on the
     business day we receive credit for your deposit. For cash and electronic transfers, interest begins to accrue on
     the business day of your deposit.
            We use the daily balance method for calculating interest. This method applies a daily periodic rate to
     the balance in your account each day, which may be based on collected or ledger balances as set forth in the
     product information for your account. The collected balance is the balance of all deposits in your account on
     which we have received credit for the deposited funds (determined by the availability schedule of our Federal
     Reserve Bank for non-cash items). The ledger balance is the balance in your account without regard to credit or
     availability. We reserve the right not to pay interest on any deposited item that is returned to us unpaid.
            Interest is credited and compounded monthly. However, Chase Retirement Money Market accounts with
     interest distributions will not compound, and interest will be credited on the distribution date. Unless otherwise
     stated in your product disclosure, interest is computed on a 365-day basis. We pay interest only in whole cents.
     Therefore, at the end of each interest payment period (usually monthly), any fractional amount of interest less
     than half of one cent will be rounded down and any fractional amount of interest equal to half of one cent or
     more will be rounded up to the next whole cent.

     H.    Closing Your Account
            Either you or we may close your account (other than a CD) at any time for any reason or no reason. If you
     close your account, you may be charged an Account Closing fee. We may automatically close your account if the
     account balance is $0 or negative. Any closed account may be automatically reopened if we receive a deposit to
     the account. Either you or we may close your CD account on any maturity date without cause.
            We may send you written notice that we have closed or will close your account and return the account
     balance less any fees, claims, setoffs, or other amounts if the balance is greater than $1. After your account
     is closed, we have no obligation to accept deposits or pay any outstanding checks. We will have no liability
     for refusing to honor any check drawn on a closed account. We have the right to advise consumer reporting
     agencies and other third party reporting agencies of accounts closed for misuse, such as kiting or overdrafts.

     I.    Other Legal Terms
     1.    Telephone and electronic communication
           We may record and/or monitor any of our telephone conversations with you. If we do record, we do not
     have to keep the recordings, unless the law says we must.

                                                            14
Case 1:18-cv-06681-NRB                   Document
       If you give us your cell phone number               35-4for Filed
                                             as a contact number           08/02/19
                                                                   your accounts,            Page
                                                                                  you agree that     18send
                                                                                                 we may  of 37
     messages to that number via text or by calling it, including autodialed or prerecorded calls.
           Communications may be sent electronically, such as e-mail or text messages, rather than via U.S. mail or
     other means, unless the law says otherwise.


     2.     Adverse claims
            We may (but are not required to) restrict or close your account if there are conflicting instructions or there
     is an account dispute. We may place funds in a court (this is called an interpleader action) for resolution. If any
     person notifies us of a dispute, we do not have to decide if the dispute has merit before we take further action.
     We may take these actions without any liability and without advance notice, unless the law says otherwise.


     3.    Restricting your account
           We may restrict your account if it’s involved in any legal or administrative proceeding or if we reasonably
     believe that doing so is necessary to avoid a loss.


     4.    No waiver
           If we fail to exercise any right, that failure will not waive that right or any other right, and we may still
     enforce all of our rights in the future.


     5.    Changes to the agreement
           We may change the terms of this agreement, including any fees and features of your account, at any
     time. We will tell you about changes at least 30 calendar days in advance. However, unless the law requires us
     to send you notice in a different way, the notice may direct you to a branch or our website for the content of
     any changes or a copy of the revised agreement. For automatically renewable CDs, we will tell you before the
     renewal date and changes will be effective on the renewal date. You agree that notice of these changes may
     be provided to any joint owner. By maintaining your account after the effective date of any change, you agree
     to the change. We are not required to send you notice of interest rate and Annual Percentage Yield changes for
     variable rate accounts or notice of changes in document printing fees.
           This agreement may be changed or terminated without notice if necessary to comply with any appropriate
     federal or state law or regulation.


     6.    Rules governing your account
           This agreement, all accounts and services provided to you, and any dispute relating to those accounts and
     services are governed by federal law and, when not superseded by federal law, the law of the state where your
     account is located. Your account is considered located in the following state:
          •	If you opened your account in person, the U.S. state where you opened the account;
          •	If you opened your account by mail, internet, or other remote means and you resided in a U.S. state
             where we had branch offices at that time, the state where you resided; or
          •	If you opened your account by mail, internet, or other remote means and you did not reside in a U.S.
             state where we had offices at that time, Ohio.
            Transactions in your account are also subject to applicable clearinghouse and Federal Reserve rules
     and regulations.
            We will not be liable for anything we do in following your instructions. In addition, we will not be liable
     for not following your instructions if we reasonably believe that your instructions would expose us to potential
     loss or civil or criminal liability, or conflict with customary banking practices. WE WILL NOT BE LIABLE FOR
     INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES REGARDLESS OF THE FORM OF ACTION AND EVEN
     IF WE HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IF WE FAIL TO STOP PAYMENT ON
     AN ITEM, OR PAY AN ITEM BEARING AN UNAUTHORIZED SIGNATURE, FORGED SIGNATURE, OR FORGED
     ENDORSEMENT OR ALTERATION, OUR LIABILITY, IF ANY, WILL BE LIMITED TO THE FACE AMOUNT OF
     THE ITEM.
            If this agreement conflicts with any statements made by one of our employees or our affiliates’ employees,
     this agreement will control.

                                                              15
Case
   7. 1:18-cv-06681-NRB
        Sub-accounts    Document 35-4 Filed 08/02/19 Page 19 of 37
          For accounting purposes, all checking accounts consist of two sub-accounts: i) a transaction sub-account
   where all deposits, withdrawals, and fees are posted, and ii) a holding sub-account, where available balances
   above a certain level are transferred daily. Funds will be retransferred to your transaction sub-account to meet
   your transactional needs; however, all balances in the holding sub-account will be transferred to the transaction
   sub-account with the sixth transfer in any calendar month or monthly statement period.
          Both sub-accounts are treated as a single account for purposes of your deposits and withdrawals, earning
   interest, access and information, tax reporting, fees, etc.

   8.	Research, legal process and requests for information
         If we receive any legal process relating to you or your account, you authorize us to comply with it. “Legal
   process” means any document that appears to have the force of law that requires us to hold or pay out funds
   from your account, including a garnishment, attachment, execution, levy, or similar order. We do not have to
   determine whether the legal process was validly issued or enforceable. As permitted by law, we will charge your
   account a Legal Processing fee or costs and expenses we incur in complying with the order, or both.
         If any action, including administrative proceedings, garnishment, tax levies, restraining orders, or another
   action is brought against you or your account, you will be liable to us for any loss, cost, or expense (including
   attorneys’ fees) resulting from our compliance with any legal process.
         If we receive any subpoena, court order, or request for information or documents relating to your account
   from a governmental entity or arbitration panel, we are authorized to comply with it. If we are required to
   answer a subpoena or similar order requesting records of your account, we may charge you a Research fee, less
   any amount we are paid by the person issuing the subpoena before we deliver our response.

   9.     Permitted time for filing a lawsuit
          You must file any lawsuit or arbitration against us within 2 years after the cause of action arises, unless
   state law or an applicable agreement provides for a shorter time. This limit is in addition to limits on notice
   as a condition to making a claim, as described in Section E.2 above. If applicable state law does not permit
   contractual shortening of the time during which a lawsuit must be filed to a period as short as 2 years, you and
   we agree to the shortest permitted time under that state’s laws.
          We abide by federal and applicable state record retention laws and may dispose of any records that have
   been retained or preserved for the period set forth in these laws. Any action against us must be brought within
   the period that the law requires us to preserve records, unless applicable law or this agreement provides a
   shorter limitation period. Any action against us on an automatically renewable CD must be brought within the
   time that the law requires us to preserve records based on the stated maturity date in the most recent record of
   the CD.

   10.    Location of legal proceedings
          If you file any lawsuit or other legal proceeding against us that’s connected in any way to your accounts
   or services, you agree to do so in an appropriate court in the state where your account is located (see section I.6
   above). In addition, if we file any lawsuit or legal proceeding that is connected in any way to your accounts or
   services, you consent to jurisdiction and venue in an appropriate court in the state where your account is located.
   If either party chooses to have disputes determined under the section entitled “Arbitration,” that section rather
   than this section governs the process and location of the arbitration proceedings.

   11.   Pre-judgment interest rate
         If either you or we are awarded a judgment against the other in connection with your account, the rate of
   interest earned before judgment on the judgment amount will be the rate of interest the account earned during
   that period unless state law requires a different rate. If the account is not interest-bearing, the rate will be the
   lowest generally available rate for a personal interest-bearing checking account.

   12.    Arbitration
          You and we agree that upon the election of either of us, any dispute relating in any way to your account
   or transactions will be resolved by binding arbitration as discussed below, and not through litigation in any court
   (except for matters in small claims court). This arbitration agreement is entered into pursuant to the Federal
   Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”).
                                                           16
Case 1:18-cv-06681-NRB           Document
       YOU HAVE A RIGHT TO OPT OUT              35-4TO ARBITRATE,
                                   OF THIS AGREEMENT   Filed 08/02/19
                                                                  AS DISCUSSEDPage
                                                                              BELOW. 20 of 37
         UNLESS YOU OPT OUT OF ARBITRATION, YOU AND WE ARE WAIVING THE RIGHT TO HAVE OUR
    DISPUTE HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE TO BE DECIDED BY A COURT OR GOVERNMENT
    TRIBUNAL. YOU AND WE ALSO WAIVE ANY ABILITY TO ASSERT OR PARTICIPATE ON A CLASS OR
    REPRESENTATIVE BASIS IN COURT OR IN ARBITRATION.
         ALL DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING ARBITRATION WHEN
    EITHER YOU OR WE REQUEST IT.


    What claims or disputes are subject to arbitration?
           Claims or disputes between you and us about your deposit account, transactions involving your deposit
    account, safe deposit box, and any related service with us are subject to arbitration. Any claims or disputes
    arising from or relating to this agreement, any prior account agreement between us, or the advertising, the
    application for, or the approval or establishment of your account are also included. Claims are subject to
    arbitration, regardless of what theory they are based on or whether they seek legal or equitable remedies.
    Arbitration applies to any and all such claims or disputes, whether they arose in the past, may currently exist, or
    may arise in the future. All such claims or disputes are referred to in this agreement as “Claims.”
           The only exception to arbitration of Claims is that both you and we have the right to pursue a Claim
    in a small claims court instead of arbitration, if the Claim is in that court’s jurisdiction and proceeds on an
    individual basis.


    Can I (the customer) cancel or opt out of this agreement to arbitrate?
           You have the right to opt out of this agreement to arbitrate if you tell us within 60 days of opening your
    account (or within 60 days of the effective date of this agreement, if your account was already open). If you want
    to opt out, call us at 1-800-935-9935, or see a banker. Otherwise this agreement to arbitrate will apply without
    limitation, regardless of whether 1) your account is closed; 2) you pay us in full any outstanding debt you owe;
    or 3) you file for bankruptcy.


    What about class actions or representative actions?
          Claims in arbitration will proceed on an individual basis, on behalf of the named parties only.		
    YOU AND WE AGREE NOT TO:
          1) seek to proceed on any Claim in arbitration as a class Claim or class action or
              other comparable representative proceeding;
          2) seek to consolidate in arbitration any claims involving separate claimants (except
              for claimants who are on the same account), unless all parties agree;
          3) be part of, or be represented in, any class action or other representative action
              brought by anyone else; nor
          4) seek any award or remedy in arbitration against or on behalf of anyone who is not
              a named party to the arbitration.
          If these terms relating to class or representative procedures are legally unenforceable for any reason with
    respect to a Claim, then this agreement to arbitrate will be inapplicable to that Claim, and the Claim will instead
    be handled through litigation in court rather than by arbitration. No arbitrator shall have authority to entertain
    any Claim on behalf of a person who is not a named party, nor shall any arbitrator have authority to make any
    award for the benefit of, or against, any person who is not a named party.


    Does arbitration apply to Claims involving third parties?
           Arbitration applies whenever there is a Claim between you and us. If a third party is also involved in
    a Claim between you and us, then the Claim will be decided with respect to the third party in arbitration as
    well, and it must be named as a party in accordance with the rules of procedure governing the arbitration. No
    award or relief will be granted by the arbitrator except on behalf of, or against, a named party. For purposes of
    arbitration, “you” includes any person who is listed on your account, and “we” includes JPMorgan Chase Bank,
    N.A., all its affiliates, and all third parties who are regarded as agents or representatives of ours in connection
    with a Claim. (If we assign your account to an unaffiliated third party, then “we” includes that third party.)
           The arbitration may not be consolidated with any other arbitration proceeding.
                                                            17
Case
   How1:18-cv-06681-NRB
       does arbitration work? Document 35-4 Filed 08/02/19 Page 21 of 37
          The party filing a Claim in arbitration must select either: JAMS or the American Arbitration Association
   (“AAA”) as the arbitration administrator. That organization will apply its code of procedures in effect at the time
   the arbitration claim is filed. If there is a conflict between that code of procedures and this arbitration provision
   and/or this agreement, this arbitration provision and this agreement will control. In the event that JAMS or
   the AAA is unable to handle the Claim for any reason, then the matter shall be arbitrated instead by a neutral
   arbitrator selected by agreement of the parties (or, if the parties cannot agree, selected by a court in accordance
   with the FAA), pursuant to the AAA rules of procedure.
          The arbitrator will decide the Claim in accordance with all applicable law, including recognized principles
   of equity and statutes of limitations, and will honor all claims of privilege recognized by law. The arbitrator
   will have the power to award to a party any damages or other relief provided for under applicable law. A single
   arbitrator will conduct the arbitration and will use applicable substantive law, including the Uniform Commercial
   Code, consistent with the FAA and the applicable statutes of limitations or conditions precedent to suit, and will
   honor claims of privilege recognized at law. The arbitrator can award damages or other relief provided for by law
   to you or us, but not to anyone else. The arbitrator’s authority is limited to the Claims between you and us.

   Is the arbitrator’s decision final? Is there an appeal process?
           The arbitrator’s decision will be final and binding on the parties. A party can file a written appeal to the
   arbitration administrator within 30 days of award issuance. The appeal must request a new arbitration in front of
   three neutral arbitrators designated by the same arbitration administrators. The panel will reconsider all factual
   and legal issues, following the same rules of procedure, and will make decisions based on majority vote. Any final
   arbitration award will be binding on the named parties and enforceable by any court having jurisdiction.

   Who will pay for costs?
         We will pay any costs that are required to be paid by us under the arbitration administrator’s rules of
   procedure. Even if not otherwise required, we will reimburse you up to $500 for any initial arbitration filing
   fees you have paid. We will also pay any fees of the arbitrator and arbitration administrator for the first two
   days of any hearing. If you win the arbitration, we will reimburse you for any fees you paid to the arbitration
   organization and/or arbitrator. All other fees will be allocated according to the arbitration administrator’s rules
   and applicable law. If you consider that you are unable to afford any fees that would be yours to pay, you may
   request that we pay or reimburse them, and we will consider your request in good faith.

   How do I (the customer) file an arbitration claim?
          Rules and forms may be obtained from, and Claims may be filed with, JAMS at 620 Eighth Avenue, 34th
   Floor, New York, New York 10018, or jamsadr.com; or the AAA at 335 Madison Avenue, Floor 10, New York, New
   York 10017, or www.adr.org. Arbitration hearings will take place in the federal judicial district that includes your
   address at the time the Claim is filed, unless the parties agree to a different place.

   13.   Assignment of agreement and successors
         This agreement will be binding on your personal representative, executors, administrators, and successors,
   and on our successors and assigns.
         You may not grant a security interest in, transfer, or assign your account to anyone other than us
   without our written consent. No assignment will be valid or binding on us, and we won’t be considered to
   have “knowledge” of it, until we consent and the assignment is noted in our records. However, by noting the
   assignment, we do not have any responsibility to assure that the assignment is valid. Any permitted assignment
   of your account is subject to our setoff rights.

   14.   Authorization to share information
         You authorize us to share information about you and your account with affiliates and third parties, unless
   the law or our Privacy Notice prohibits us from doing so. Please see our Privacy Notice for your choices about
   information sharing.

   15.   Referrals
         If you request it, our employees may at times provide contact information about third parties, such
   as lawyers, accountants, or contractors, who offer products or services to the public. Some of these third
   parties may be our customers. We provide this information only as a courtesy and convenience to you and
                                                            18
Case
   the1:18-cv-06681-NRB                 Document
      third party, but in some cases we may            35-4
                                            be compensated        FiledWe
                                                           for a referral. 08/02/19      Page
                                                                            do not make any      22 or
                                                                                            warranties of 37
     representations about the third parties or their products or services. If you choose to do business with any
     third party, that decision is yours alone, and we are not responsible for the third party’s performance or to help
     resolve any dispute between you and the third party.

     16.    Illegal activities
            You will not use your account to conduct transactions relating to unlawful internet gambling or any
     other illegal activity. We may refuse any gambling transaction, whether lawful or not. We may also refuse any
     transaction that we reasonably believe may involve illegal or suspicious activity.

     17.   Inactive and unclaimed accounts
           Each state has laws that govern when accounts are considered inactive or unclaimed, and when we’re
     required to send a customer’s funds to the state. We encourage you to make sure your accounts remain active
     so you receive regular statements, have the full use of your accounts, and avoid the potential of having your
     funds transferred to the state as unclaimed property. We’ll send you a letter in advance if your funds may be
     transferred to the state as unclaimed property.

     18.   Personal information at account opening
           Federal law requires all financial institutions to obtain, verify, and record information that identifies each
     person or business that opens an account.
           •	When you open a personal account, we will ask for your name, residential address, date of birth, and Social
              Security number, which will allow us to verify your identity. We may also ask to see your driver’s license
              and other identifying documents, or ask other questions to verify your identity.
           •	When you open a business account, we’ll ask for your business name, taxpayer identification number, and
              business address so we can verify your business. We’ll also ask for your name, residential address, date of
              birth and Social Security number, so we can verify your identity. We may also ask for documents to verify
              the business’s existence.
            We may also obtain additional information to comply with “Know Your Customer” requirements or to
     offer you additional products and services.

     19.   English language — Other language preferences
           The terms of this agreement and the products and services we provide are governed by the English
     language. As a courtesy, we make some of our forms, disclosures, and documents, including this agreement,
     available in languages other than English. However, many important bank documents, and some products and
     services related to this account, are only provided in English. If there is any difference in meaning between the
     English and non-English version of any of our documents, the English version will apply to your accounts and is
     available upon request.




                                                              19
Case 1:18-cv-06681-NRB
   SUBSTITUTE             Document
              CHECKS AND YOUR RIGHTS 35-4 Filed 08/02/19 Page 23 of 37
   What is a substitute check?
          To make check processing faster, federal law permits banks to replace original checks with “substitute
   checks.” These checks are similar in size to original checks, with a reduced image of the front and back of
   the original check. The front of a substitute check states: “This is a legal copy of your check. You can use it the
   same way you would use the original check.” You may use a substitute check as proof of payment just like the
   original check.
          Some or all of the checks that you receive back from us may be substitute checks. This notice describes
   rights you have when you receive substitute checks from us. The rights in this notice do not apply to original
   checks or to electronic debits to your account. However, you have rights under other law with respect to
   those transactions.

   What are your rights as a consumer regarding substitute checks?
         In certain cases, federal law provides a special procedure that allows you to request a refund for losses
   you suffer if a substitute check is posted to your account (for example, if you think that we withdrew the wrong
   amount from your account or that we withdrew money from your account more than once for the same check).
   The losses you may attempt to recover under this procedure may include the amount that was withdrawn from
   your account and fees that were charged as a result of the withdrawal (for example, Insufficient Funds fees).
         The amount of your refund under this procedure is limited to the amount of your loss or the amount of
   the substitute check, whichever is less. You also are entitled to interest on the amount of your refund if your
   account is an interest-bearing account. If your loss exceeds the amount of the substitute check, you may be able
   to recover additional amounts under other law.
         If you use this procedure, you may receive up to $2,500 of your refund (plus interest if your account earns
   interest) within 10 business days after we receive your claim and the remainder of your refund (plus interest if
   your account earns interest) no later than 45 calendar days after we receive your claim.
         We may reverse the refund (including any interest on the refund) if we later are able to demonstrate that
   the substitute check was correctly posted to your account.

   How do you make a claim for a refund?
          If you believe that you have suffered a loss relating to a substitute check that you received and that was
   posted to your account, please contact us at the phone numbers listed on the back cover.
          You must contact us within 40 calendar days of the date that we mailed (or otherwise delivered by
   a means to which you agreed) the substitute check in question or the account statement showing that the
   substitute check was posted to your account, whichever is later. We will extend this time period if you were not
   able to make a timely claim because of extraordinary circumstances.

   Your claim must include:
     • A description of why you have suffered a loss (for example, you think the amount withdrawn
   		 was incorrect);
       • An estimate of the amount of your loss;
       •	An explanation of why the substitute check you received is insufficient to confirm that you suffered a loss;
          and
       •	The following information to help us identify the substitute check: the check number, the name of the
          person to whom you wrote the check, and the amount of the check.




                                                           20
Case 1:18-cv-06681-NRB
   ELECTRONIC FUNDS TRANSFER Document    35-4 Filed 08/02/19 Page 24 of 37
                             SERVICE TERMS

          We provide a variety of electronic funds transfer (EFT) deposit account services. These include all transfers
   resulting from debit cards, ATM cards, electronic payments, credits and transfers, telephone transfers, and online
   banking transactions. We may issue you an access device, such as a card, code, or other means of accessing your
   account to initiate EFTs. Our business days for conducting EFT services are all days except Saturdays, Sundays,
   and federal holidays.

   A.    TYPES OF EFT SERVICES
   1.    ATM and Debit Cards. As a condition of opening certain checking accounts, you agree that we may
   automatically issue you a Chase debit card. However, activating the debit card is not required to keep your
   checking account open. If you do not select a personal identification number (PIN) when you open your account,
   we will send you a randomly generated four-digit PIN. We may deactivate any temporary ATM card when you
   activate your debit card.
        You can use your ATM card or debit card (either is called a “Card”) as follows:
         At ATMs to:
        • Withdraw cash;
        • Transfer funds;
        • Find out balances;
        • Make deposits;*
        •	Make payments to qualifying Chase credit cards and loans;*
        •	Obtain a copy of recent account activity.*
         		    Please note: Services marked with an asterisk (*) are only available at Chase-branded ATMs, and
         all services may not be available at all Chase-branded ATMs. Services are available only for designated
         accounts linked to your Card. When linking multiple accounts to your Card, one checking account and one
         savings account will be designated as primary.
         		    We also offer a Deposit-only Business ATM Card that can be used only to make deposits to your
         designated checking and savings accounts.
         		    A non-Chase ATM may only be used if in a participating network, and on those networks your primary
         checking and savings accounts are accessible, and other linked accounts may be accessible. Outside the
         U.S., only your primary checking account is generally accessible. We may charge a Non-Chase ATM fee,
         and non-Chase ATMs may impose an additional charge. If you have questions regarding whether a certain
         ATM or EFT network will process a transaction, call or write us.
         At participating merchants to:
        •	Purchase goods and services. Purchases are subtracted from your primary checking account. If you have
           arranged with your merchant to pay for your purchases via periodic payments, you must notify the
           merchant if your card number or expiration date has changed or your Card or account is closed. In addition,
           we may provide the merchant or the participating network your new account number or expiration date
           (or both).
        •	Withdraw cash from your primary checking account while making a purchase of goods or services if
           permitted by the merchant.
         At participating financial institutions to:
        •	Obtain a teller cash withdrawal. Withdrawals are subtracted from your primary checking account. You
           will be charged a Non-ATM Cash fee.

   2.     Payments, Credits, and Transfers. You can send or receive electronic transfers from or to your accounts.
   We may do this by ACH (as a member of a national or local automated clearinghouse association) or other
   similar networks. Electronic transfers may take various forms, such as:
        •	Automatic electronic deposits to your account, such as payroll or benefits payments;
        •	Automatic one-time or repeating charges to your account for bill payments, sent by a merchant or
           other payee with your authorization. The merchant or payee may ask you for bank number and account
           information from your check or a canceled check to create these orders;
                                                           21
Case 1:18-cv-06681-NRB                   Document
      •	A “check conversion” transfer, where            35-4
                                              a merchant or         Filed
                                                            other payee uses08/02/19
                                                                            a check that youPage    25 to
                                                                                            have written of 37
           create an electronic transfer from your account. The merchant may either keep the check you wrote or
           return it to you.

     3.     Online Banking and Mobile Banking. You may use online banking or Mobile Banking to view your
     account information, make deposits, transfer funds between your Chase accounts, pay qualifying Chase loans
     or credit cards, or make payments from your checking account to third parties. Enroll for these services on our
     website, www.chase.com. You must agree to the additional disclosures and specific terms for using the online
     banking services provided when you enroll.

     4.     Telephone Banking. You may use our automated customer service system or speak to a telephone banker
     to get your account information, transfer funds between your accounts with us, or pay qualifying Chase loans
     or credit cards. You must have a valid deposit or loan account and a valid password or PIN to use the automated
     system. Business account holders may also use a valid taxpayer identification number (TIN).

     5.    Overdraft Protection Transfers. Transfers to and from your accounts for Overdraft Protection are also
     subject to these terms.

     B.	IMPORTANT INFORMATION AND AGREEMENTS ABOUT YOUR ATM OR DEBIT CARD
     1.     Authorizations. Most merchants ask us to authorize your purchase. We may authorize or refuse to
     authorize a transaction based on a different amount than the authorization request, because some merchants
     (such as “pay at the pump” for fuel) request authorization for an amount that is unrelated to the actual amount
     of the purchase.

     2.     Holds. When we give authorization to a merchant, we will reserve or place a hold on funds in your
     account, generally for 3 business days, to pay for your purchase. However, for some types of purchases we may
     place a hold for a longer period. There are times – for example, at restaurants or for gas purchases, car rentals or
     hotels – that merchants won’t know the exact amount of your purchase when they request the authorization.
     If the authorization is more or less than your actual purchase amount, the hold may remain even after your
     purchase amount is paid from your account. The purchase amount will be paid from your account whenever the
     merchant sends it to us, even if that is after the hold has expired.

     3.     Overdrafts. For personal accounts, unless you have notified us that you DO want us to pay debit card
     overdrafts at our discretion, we generally won’t authorize a non-repeating (“everyday”) debit card transaction
     if your available account balance isn’t enough to pay that transaction. If a transaction overdraws your account,
     we will assess fees described in the General Account Terms and the fee schedule.
           We will charge a fee for any item presented on a business day when your account is overdrawn, whether
     we pay the item or not. If we pay it, we will charge an Insufficient Funds fee. If we return it, we will charge a
     Returned Item fee. For personal accounts, we will only charge an Insufficient Funds fee for an everyday debit
     card transaction if you have notified us to pay debit card overdrafts. For business accounts, we will charge
     an Insufficient Funds fee for an everyday debit card transaction unless you have notified us not to pay debit
     card overdrafts.

     4.    Returning or Canceling Your Card. You must return the Card if we request that you do so. We may
     cancel your Card at any time without notice. You may cancel your Card by calling us. If you do, please destroy
     the Card.

     5.     Our Right to Refuse Transactions. We can refuse to authorize any transaction when your Card has
     been reported lost or stolen or when we reasonably believe there is potentially fraudulent, suspicious, or illegal
     activity on your account.

     6.    Foreign Exchange Transactions. The exchange rate applied to Card transactions that occur in a different
     currency will be either:
         •	a rate selected by the network that processes the transaction from the range of rates available in
            wholesale currency markets for the date it processes the transaction (this rate may be different than the
            rate the network receives); or
                                                             22
Case 1:18-cv-06681-NRB                 Document
      •	the government-mandated rate in                  35-4
                                         effect for the date        Filed
                                                             the network     08/02/19
                                                                         processes            Page 26 of 37
                                                                                   the transaction.
           This exchange rate may differ from the rate on the date you used your Card. We will add an Exchange Rate
     Adjustment fee to the amount the network charged us for foreign currency transactions.

     7.    Debit or Credit? A merchant may ask you if your debit card purchase is “Debit or Credit.” You have two
     choices. In both instances your purchase will be subtracted directly from your checking account.
          • I f you choose debit: Select “Debit” or “ATM,” and you must enter your PIN.
          • If you choose credit: Select “Credit” and sign the receipt if required. For some small dollar purchases and
             when you pay at the gas pump, you may not need to provide a signature.

     8.	ATM Safety and Safeguarding Your Account Information
     Be safe at ATMs – Your safety is our chief concern. We advise you to always use common sense and be aware
     of your surroundings before, during and after any ATM use. Here are some additional tips:
          • Choose an ATM that is well lit.
          •	If an ATM looks unusual or altered, don’t use it. If you suspect the ATM isn’t working properly, cancel the
             transaction and find another machine.
          • At a walk-up ATM, minimize transaction time by having your Card ready to use. At a drive-up ATM, keep
             your car engine running and lock your doors.
          •	Stand between the ATM and anyone waiting to use the machine, so others can’t see your PIN or the
             transaction amount.
          •	A s soon as your transaction is complete, remember to remove your Card from the ATM, and then put
             away your money, receipt, and Card.
          •	Contact the police or a security officer if you see any suspicious activity at the ATM. If you think you’re
             being followed from an ATM, go to a busy area and immediately contact the police.
     Keep your debit or ATM Card PIN confidential – Never give your PIN to anyone, don’t write it down anywhere,
     and avoid carrying it with you. In addition, to keep your Card information safe, you should do the following:
          •	Change your PIN from time to time and choose a PIN that others can’t easily figure out. For example,
             don’t use your birthday or telephone number.
          • To change your PIN (or if you forget your PIN), visit any branch.
          • A Chase employee will never ask you for your PIN or the numbers on the back of your Card.
     Protect your Card as you would a credit card or cash.
     Report a lost or stolen Card immediately – You must notify us immediately if your Card is lost or stolen, or
     if you discover any other error. The sooner you report a problem, the sooner we can take precautions to ensure
     your Card isn’t misused.

     C.	LIMITATIONS ON TRANSFERS, AMOUNTS, AND FREQUENCY OF TRANSACTIONS
          •	To protect your accounts, there are daily dollar limits for ATM withdrawals and Card purchases, even
             if your available balance is higher than the daily dollar limit. However, we may allow transactions
             that exceed your limit. Your Card limits were provided to you when you received your Card. We may
             change your limits, and will notify you if we do so. If you don’t know your limits or would like to change
             these limits, please call us. If we suspect fraud on your account, we may temporarily lower your limits
             without notice.
          •	Withdrawals from your savings account are limited. For further information, see the section entitled
           “Limits on savings account withdrawals” in the General Account Terms.
          •	Card access to your account will be suspended if we consider your account to be inactive or dormant,
             and may be suspended if we suspect that your Card may have fraudulent activity or for any other reason
             where we believe there is a risk to you or us.

     D.    RECEIPTS AND STATEMENTS
          You will receive or have the option to receive a receipt at ATMs and merchant locations each time you
     make a transaction, except for certain small dollar transactions.
                                                             23
Case 1:18-cv-06681-NRB                 Document
       You will receive monthly statements if you have an35-4
                                                         electronicFiled   08/02/19
                                                                   funds transfer            Page
                                                                                  in that month. If you 27  of 37
                                                                                                        do not,
     you will receive at least quarterly statements, unless your account is considered inactive.
           If you receive direct deposits to your account, you can use online banking or an ATM, or call us at the
     telephone number on the back cover to determine if the deposit has been made.

     E.      IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS
           Call or write us at the telephone number or address on the back cover if you think your statement or
     receipt is wrong, or if you need more information about a transaction listed on the statement or receipt.
     For personal accounts only, the following procedures apply:
           We must hear from you NO LATER than 60 days after we sent you the FIRST statement on which the error
     appeared. Please provide us with the following:
            • Your name and account number;
            •	A description of the error or the transfer you are unsure about, and an explanation why you believe it is
               an error or want more information;
            • The dollar amount of the suspected error.
             We will determine whether an error occurred within 10 business days after we hear from you and will
     correct any error promptly. However, if we need more time, we may take up to 45 days to investigate your
     complaint or question. If we do this, we will credit your account within 10 business days for the amount you think
     is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
     your account was opened less than 30 days prior to the date of the suspected error, the 10-business-day period
     is extended to 20 business days. If your account was opened less than 30 days prior to the date of the suspected
     error or the transaction occurred at a point-of-sale location or outside the U.S., the 45-day period is extended
     to 90 days.
             If you call us, we may require that you send us your complaint or question in writing within 10 business
     days. If we do so and do not receive it within 10 business days, we may not credit your account.
             We will tell you the results within 3 business days after completing our investigation. If we decide that
     there was no error, we will send you a written explanation. You may ask for copies of the documents that we
     used in our investigation.
     For business accounts, our practice is to follow the procedures described above, but we are not legally required
     to do so.

     F.	OUR LIABILITY FOR FAILURE TO COMPLETE TRANSACTIONS
            If we do not complete a transaction from your personal account on time or in the correct amount, we will
     be liable for your losses or damages. But there are exceptions. For example, we will not be responsible if:
            • Due to no fault of ours, your account does not have sufficient funds to make the transaction;
            • The ATM where you are making a withdrawal does not have enough cash;
            • The ATM was not working properly and you knew about the breakdown when you started the transaction;
            •	Circumstances beyond our control (such as fire or flood) prevent the transaction and we took reasonable
               precautions;
            •	For preauthorized credits, third party data was not received, is incomplete or erroneous, or if the recipient
               is deceased;
            • We consider your account to be inactive or dormant.
            We are not liable for failure to complete a transaction on a business account if we send you notice that
     the transaction was not completed.

     G.	STOP PAYMENT FOR PREAUTHORIZED (REPEATING) TRANSFERS
           If you have arranged, in advance, to make repeating payments out of your personal account, you can stop
     any of those payments.
          1. 	Call or write us at the telephone number or address listed on the back cover in time for us to receive
               your request three or more business days before the payment is scheduled to be made. (Note: If the
                                                                24
Case 1:18-cv-06681-NRB               Document
       preauthorized transfer was scheduled          35-4
                                            through our        Filed services,
                                                        online banking 08/02/19see yourPage    28 of 37
                                                                                        Online Service
             Agreement or call Online Banking Customer Service at the telephone number on the back cover for
             information on stopping payments that are pending or in process.)
          2. 	You must give us the exact account number and the exact amount of the payment. You also must notify
               the payee that you have withdrawn your authorization for the repeating electronic payments.
          3. A Stop Payment fee will apply.
            If these regular payments vary in amount, the person you are going to pay will tell you, 10 days before
     each payment, when it will be made and how much it will be. You may choose to get this notice only when the
     payment would differ by more than a certain amount from the previous payment, or when the amount would
     fall outside certain limits that you set.
           If you place a stop payment three or more business days before the transfer is scheduled, and we still pay,
     we will be responsible for your losses or damages.

     H.	DISCLOSURE OF ACCOUNT INFORMATION TO THIRD PARTIES
             Information about your account or the transfers you made will be disclosed to third parties:
            • As necessary to complete transactions;
            •	In connection with the investigation of any claim you initiate;
            • To comply with government agency, arbitration or court orders;
            • With your written permission;
            • As permitted by our Privacy Notice.
         Our Privacy Notice was delivered to you at the time your account was opened. It is also available on
     www.chase.com.

     I.      NOTICE OF YOUR RIGHTS AND LIABILITIES
     For personal accounts only:
            Tell us AT ONCE if you believe your Card, PIN, or code has been lost or stolen. Calling us is the best and
     fastest way of keeping your possible losses to a minimum. If you tell us within two business days, you can lose no
     more than $50.00 if someone used your Card, PIN, or code without your permission. If you do NOT tell us within
     two business days after you learn of the loss or theft of your Card, PIN, or code and we can prove we could have
     stopped the unauthorized transactions if you had told us, you could lose as much as $500.00. If your statement
     shows electronic funds transfers that you did not make, tell us at once. If you do not tell us within 60 days after
     the statement was sent to you, you may not get back any money you lost after the 60 days if we can prove that
     we could have prevented the transactions if you had told us in time.
            If a good reason (such as a long trip or a hospital stay) kept you from telling us, let us know. We will extend
     the time periods.
     Special Provisions for Card Transactions (Zero Liability protection):
            If your Card is lost or stolen, or your Card number is used without your authorization, if you notify us
     promptly, you are not liable for any unauthorized transactions, including transactions made at merchants, over
     the telephone, at ATMs, or on the Internet.
            However, these special provisions do not apply where you were grossly negligent or fraudulent in the
     handling of your account or Card, where you have given someone else your Card, Card number, or PIN, or where
     you delay reporting unauthorized transactions for more than 60 days.
     For business accounts only: You agree
          1. 	To assist us in the investigation and prosecution of claims for unauthorized transactions by completing
               the appropriate statements and reports reasonably requested by us;
          2. 	To notify us promptly in writing of any user of a Card who is no longer employed by you or authorized to
               conduct business on your behalf;
          3. 	That by allowing anyone to use your Card, you will be responsible for all authorized and unauthorized
               transactions made;
          4.	
             That all of the provisions of the Deposit Account Agreement, including liability limitations and
             requirements that you give us prompt notice of unauthorized items, apply to your EFT services.
                                                               25
Case
   J. 1:18-cv-06681-NRB
        FEES            Document 35-4 Filed 08/02/19 Page 29 of 37
         Fees for all EFT services are disclosed in our fee schedule and product information.

   K.	SERVICES NOT COVERED BY THIS PART; SEPARATE AGREEMENTS
         For personal accounts, EFT services described in these Electronic Funds Transfer Service Terms do not
   include wire transfers or other transactions that are not covered by Federal Reserve Board Regulation E.
         For business accounts, wire transfers and other services not specifically described in this disclosure are
   governed by the General Account Terms or by separate agreements.




                                                          26
Case 1:18-cv-06681-NRB
   ACCOUNT                Document
            ALERTS AND CHASE MOBILE® 35-4 Filed 08/02/19 Page 30 of 37
        If you receive or otherwise use Account Alerts or Chase Mobile, you agree to the following terms. If
   you are enrolled in online banking, the terms of the Online Service Agreement control the terms of these
   services instead.
       •	We may use a telephone number, e-mail address, or other delivery location we have in our records for you
          or such other contact information as you may provide to us for these services so we can send you certain
          information about your account.
       •	We will send Account Alerts or Chase Mobile messages through your communication service provider,
          who will act as your agent and deliver them to you. Delivery of alerts may be delayed for various reasons,
          including service outages affecting your phone, wireless, or internet provider; technology failures; and
          system capacity limitations.
       •	There is no charge from Chase for the Account Alerts or Chase Mobile, but message and data rates may
          apply. Such charges include those from your communication service provider. Message frequency
          depends on user preferences. To cancel the Chase Mobile text messaging services, send STOP to
          24273 at any time. For help or information on the Chase Mobile text messaging services, send HELP to
          24273. For assistance with these services, contact customer service at 1-877-242-7372.
       •	Account Alerts and Chase Mobile are provided for your convenience and do not replace your monthly
          account statements, which are the official records of your accounts. Anytime you review your balance,
          keep in mind it may not reflect all transactions, including recent debit card transactions or checks you
          have written.
       •	You understand we may not encrypt information when it is sent to you through these services. This
          information may include personal or confidential information about you, such as account activity or the
          status of your account. For phone Account Alerts, information may be delivered to voicemail or answering
          machines if nobody answers the phone.
        You understand we are not liable for losses or damages from any disclosure of account information to third
   parties, non-delivery, delayed delivery, misdirected delivery, or mishandling of, or inaccurate content in, Account
   Alerts or the account information sent through Chase Mobile. You have to have an eligible account to activate
   and use the Chase Mobile text messaging service; once it is activated, you may have access to other types of
   accounts as well.
        If we suffer a loss, cost, or expense because you provide an incorrect telephone number, e-mail address or
   other delivery location or you violate applicable laws, you have to pay that amount to us.




                                                           27
Case 1:18-cv-06681-NRB
   FUNDS AVAILABILITY POLICYDocument 35-4 Filed 08/02/19 Page 31 of 37
   General Policy:
   For all accounts other than Access Checking and Commercial Checking (with or without Interest): Wire transfers,
   electronic direct deposits, and cash deposits made with a banker or at an ATM will be available on the day
   we receive your deposit. Except as described later in this policy, when you make other deposits, the funds are
   available on the first business day after the day we receive your deposit. Available funds may be withdrawn in
   cash or used to pay checks and other items.
   For Access Checking and Commercial Checking (with or without Interest):
        Same-day availability: Wire transfers, electronic direct deposits, and cash deposits made with a banker or
        at an ATM will be available on the day we receive your deposit.
          Next business day availability: Funds from the following deposits are available on the first business day
          after the day we receive your deposit:
         • U.S. Treasury checks that are payable to you;
         • Checks drawn on us.
          If you make the deposit in person to one of our employees, funds from the following deposits are also
          available on the first business day after the day we receive your deposit:
         •	State and local government checks that are payable to you, if you use a special deposit slip available at any
            branch upon request;
         •	Cashier’s, certified, and teller’s checks that are payable to you, if you use a special deposit slip available at
            any branch upon request;
         •	Federal Reserve Bank checks, Federal Home Loan Bank checks, and postal money orders that are payable
            to you.
          Second business day availability: Funds from all other deposits are available no later than the second
          business day after the day we receive your deposit. Available funds may be withdrawn in cash or used to
          pay checks and other items.


   When Your Deposit Is Received:
   If you make a deposit with a teller at one of our branches on a business day, we will consider that day to be the
   day of your deposit. If you make a deposit on a business day before our cutoff times at a Chase ATM, we will
   consider that day to be the day of your deposit. However, if you make a deposit on a day that is not a business
   day, or make an ATM deposit after the ATM cutoff time, we will consider the deposit to have been made on the
   next business day.
         •	For determining the availability of your deposits, every day is a business day, except Saturdays, Sundays,
            and federal holidays.
         •	For deposits at most ATMs, the cutoff time is 11 p.m. Eastern time. For ATMs with an earlier cutoff, the
            ATM screen will notify you of the cutoff time. For all ATM transfers between accounts, the cutoff time will
            be determined by where your account is located, regardless of the location of the ATM, as follows:

    State Where Account Is Located                                  Cutoff Time (all p.m.)
    CT, FL, GA, IN, KY, MI, OH, NJ, NY, WV                          9:00 ET
    IL, LA, OK, TX, WI                                              9:00 CT
    AZ                                                              9:00 MST (when Daylight Savings Time
                                                                    is in effect, 8:00 MST)
    CO, ID, UT                                                      9:00 MT
    CA, NV, OR, WA                                                  8:00 PT

         •	Deposits placed in a night depository are considered received when we remove them from the night
            depository. We will remove deposits not later than the next business day.
                                                               28
Case 1:18-cv-06681-NRB                  Document
     •	Branches in some locations may be                35-4
                                          closed on business days in Filed   08/02/19
                                                                     observance                 Page
                                                                                of a state holiday       32 of
                                                                                                   or because of 37
           an emergency, and deposits made at a night depository when those branches are closed will be considered
           received on the next business day when the branch is open.
         •	All deposits made by mail and addressed to Chase without using a specific branch name and street address
            will be considered received by the Chase-By-Mail facility in Louisville, Kentucky as of the date such deposit
            is received by that facility.

     Longer Delays May Apply:
     For all accounts other than Access Checking or Commercial Checking (with or without Interest): In some cases, we
     may not make all of the funds that you deposited by check available by the first business day after the day of
     your deposit. Funds may not be available until the second business day after the day of your deposit. However,
     at least the first $200 of these deposits will be available on the first business day after the day of your deposit. If
     you will need the funds from a deposit right away, you should ask us when the funds will be available, but further
     review may still result in delayed availability.
     For all accounts: Funds you deposited by check may be delayed for longer than two business days under the
     following circumstances:
         • We believe a check you deposited will not be paid;
         •	You deposited checks totaling more than $5,000 in any one day;
         •	You redeposited a check that has been returned unpaid;
         •	You have overdrawn your account repeatedly in the last six months; or
         •	There is an emergency, such as failure of communications or computer equipment.
         If we delay availability for one of these reasons, funds may not be available until the seventh business day
     after the day of your deposit. However, at least the first $200 of these deposits will be available on the first
     business day after the day of your deposit.
         If your deposit is not made directly to one of our employees, we will mail you the notice by the business day
     after we receive your deposit. If we decide to delay availability of your funds after you complete your deposit,
     we will mail you the notice by the business day after we decide to take that action.

     Special Rules for New Accounts:
     If you are a new account customer, the following special rules may apply during the first 30 days your account
     is open:
         •	Funds from deposits of the first $5,000 of a day’s total deposits of cashier’s, certified, teller’s, traveler’s,
            and federal, state, and local government checks will be available on the first business day after the day of
            your deposit if the deposit meets certain conditions. For example, the checks must be payable to you. The
            excess over $5,000 will be available on the ninth business day after the day of your deposit. If your deposit
            of these checks (other than U.S. Treasury checks) is not made in person to one of our employees, the first
            $5,000 will not be available until the second business day after the day of your deposit; and
         •	Funds from all other check deposits will be available no later than the 15th business day after the day of
            your deposit.

     Holds on Other Funds:
     If we cash a check for you that is drawn on another bank, we may withhold the availability of a corresponding
     amount of funds that are already in your account. Those funds will be available at the time funds from the check
     we cashed would have been available if you had deposited it.




                                                               29
                                                                                                             Rev. November
                                                                                                                  October 2011
                                                                                                                            2010


     FACTS            WHAT DOES CHASE DO WITH YOUR PERSONAL INFORMATION?

     Why?             Financial companies choose how they share your personal information. Federal law gives
                      consumers the right to limit some but not all sharing. Federal law also requires us to tell you
                      how we collect, share, and protect your personal information. Please read this notice carefully to
                      understand what we do.

     What?            The types of personal information we collect and share depend on the product or service you have
                      with us. This information can include:
                       Social Security number and income
                       account balances and transaction history
                       credit history and payment history




30
     How?             All •financial
                              nancialcompanies
                                      companiesneed
                                                needto
                                                     toshare
                                                        sharecustomers’
                                                              customers’personal
                                                                         personalinformation
                                                                                     informationto
                                                                                                 torun
                                                                                                    runtheir
                                                                                                        theireveryday
                                                                                                              everyday
                      business. In the section below, we list the reasons •financial
                                                                              nancialcompanies
                                                                                      companiescan
                                                                                                canshare
                                                                                                     sharetheir
                                                                                                           theircustomers’
                                                                                                                 customers’
                      personal information; the reasons Chase chooses to share; and whether you can limit this sharing.




     Reasons we can share your personal information                                    Does Chase Can you limit
                                                                                                                               01/01/11




                                                                                       Share?     this sharing?
     For our everyday business purposes – such as to process your                             Yes                 No
     transactions, maintain your account(s), respond to court orders and legal
     investigations, or report to credit bureaus
                                                                                                                              LC011101




     For our marketing purposes –                                                             Yes                 No
     to offer our products and services to you
     For joint marketing with other •financial
                                        nancialcompanies
                                                companies                                     Yes                 No
                                                                                                                                          Case 1:18-cv-06681-NRB Document 35-4 Filed 08/02/19 Page 33 of 37
     transactions, maintain your account(s), respond to court orders and legal
     investigations, or report to credit bureaus



                                                                                                                            LC0111
     For our marketing purposes –                                                          Yes               No
     to offer our products and services to you
     For joint marketing with other •financial
                                        nancialcompanies
                                                companies                                  Yes               No
             af••liates’
     For our affi liates’everyday
                          everydaybusiness
                                   businesspurposes
                                            purposes––                                     Yes               No
     information about your transactions and experiences
                                                                                                                         CHMIPR11
                                                                                                                        CAF11-PRIV




             af••liates’
     For our affi liates’everyday
                          everydaybusiness
                                   businesspurposes
                                             purposes––                                    Yes               Yes
     information about your credit worthiness
             af••liates
     For our affi liatesto
                         tomarket
                           marketto
                                  toyou
                                     you                                                   Yes               Yes
             af••liates
     For non affi liatesto
                         tomarket
                           marketto
                                  toyou
                                     you                                                   Yes               Yes
                                                                                                                        INS14923
                                                                                                                        PNC10230




31
     To limit            Call 1-888-868-8618 - our menu will prompt you through your choice(s) or
                         Visit us online: chase.com
     our sharing
                      Please note:
                      If you are a new customer, we can begin sharing your information 30 days from the date we
                      sent this notice. When you are no longer our customer, we continue to share your information as
                      described in this notice.
                      However, you can contact us at any time to limit our sharing.

     Questions? Call 1-888-868-8618
                                                                                                                                     Case 1:18-cv-06681-NRB Document 35-4 Filed 08/02/19 Page 34 of 37
     Page 2
     Who we are
     Who is providing this notice?    The JPMorgan Chase & Co. family of companies. A partial list of its U.S. consumer
                                      fi•nancial
                                          nancialcompanies
                                                  companiesisislocated
                                                                locatedat
                                                                        atthe
                                                                           theend
                                                                               endof
                                                                                   ofthis
                                                                                      thisdocument.
                                                                                           document.
     What we do
     How does Chase protect           To protect your personal information from unauthorized access and use, we use
     my personal information?         security measures that comply with federal law. These measures include computer
                                      safeguards and secured fi•les
                                                                 lesand
                                                                    andbuildings.
                                                                        buildings.We
                                                                                  Weauthorize
                                                                                     authorizeour
                                                                                               ouremployees
                                                                                                  employeestoto get
                                                                                                                get your
                                                                                                                    your
                                      information only when they need it to do their work, and we require companies that
                                      work for us to protect your information.
     How does Chase collect           We collect your personal information, for example, when you
     my personal information?          open an account or make deposits or withdrawals from your account




32
                                       pay your bills or apply for a loan
                                       use your credit or debit card

                                      We also collect your personal information from others, such as credit bureaus,
                                      affi
                                      af••liates,
                                           liates,or
                                                  orother
                                                     othercompanies.
                                                           companies.
     Why can’t I limit all sharing?   Federal law gives you the right to limit only
                                       sharing for affi
                                                       af••liates’
                                                            liates’everyday
                                                                      everydaybusiness
                                                                                businesspurposes
                                                                                         purposes––information
                                                                                                     informationabout  your
                                                                                                                 aboutyour
                                        creditworthiness
                                       affi
                                        af••liates
                                             liatesfrom
                                                    fromusing
                                                            usingyouryourinformation
                                                                           informationto
                                                                                       tomarket
                                                                                          marketto  you
                                                                                                 toyou
                                       sharing for non affi  af••liates
                                                                   liatesto
                                                                          tomarket
                                                                             marketto  you
                                                                                    toyou
                                      State laws and individual companies may give you additional rights to limit sharing.
                                      See below for more on your rights under state law.
     What happens when I limit     Your choices will apply to everyone on your account.
     sharing for an account I hold
     jointly with someone else?
     Defi nitions
     De••nitions
     Affi liates
     Af••liates
                                                                                                                              Case 1:18-cv-06681-NRB Document 35-4 Filed 08/02/19 Page 35 of 37




                                      Companies related by common ownership or control. They can be •financial
                                                                                                        nancialand
                                                                                                                and
     jointly with someone else?
     Defi nitions
     De••nitions
     Affi liates
     Af••liates                            Companies related by common ownership or control. They can be •financial
                                                                                                             nancialand
                                                                                                                     and
                                           non fi•nancial
                                                   nancialcompanies.
                                                           companies.
                                                     af••liates
                                               Our affi    liatesinclude
                                                                  includecompanies
                                                                          companieswith
                                                                                    withaaChase
                                                                                          ChaseororJPMorgan
                                                                                                     JPMorganname
                                                                                                              nameand
                                                                                                                   and
                                                                               J.P. Morgan
                                               fifinnancial companies such as EMC           Securities
                                                                                     Mortgage          LLC.
                                                                                               Corporation
     Non affi liates
         af••liates                                                                                              nancialand
                                           Companies not related by common ownership or control. They can be •financial  and
                                           non fi•nancial  companies.
                                                   nancialcompanies.
                                                  af••liates
                                               Non affi liateswe
                                                              weshare
                                                                 sharewith
                                                                      withcan
                                                                           caninclude
                                                                               includecompanies
                                                                                       companiessuch
                                                                                                 suchas
                                                                                                      asretailers,
                                                                                                         retailers,auto
                                                                                                                    autodealers,
                                                                                                                         dealers,
                                               auto makers and membership clubs
     Joint marketing                                                       nonaffi
                                           A formal agreement between nonaf•     •liated
                                                                                   liated•nancial
                                                                                          financialcompanies
                                                                                                    companiesthat  together
                                                                                                              thattogether
                                           market •financial
                                                      nancialproducts
                                                              productsor
                                                                       orservices
                                                                          servicesto  you.
                                                                                   toyou.
                                              Our joint marketing partners include categories of companies such as
                                               insurance companies
     Other important information




33
     State Laws:
     VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as described on
     page 1. For joint marketing, we will only disclose your name, contact information and information about your transactions.
     NV: We are providing you this notice pursuant to Nevada law. If you prefer not to receive marketing calls from us, you may
     be placed on our Internal Do Not Call List by calling 1-800-945-9470, or by writing to us at P.O. Box 659752, San Antonio,
     TX 78265-9752.
          For more information, contact us at the address above, or email Privacy.Info@JPMChase.com, with “Nevada Annual
                                                                                      of••ce:
     Notice” in the subject line. You may also contact the Nevada Attorney General’s offi  ce:Bureau
                                                                                              BureauofofConsumer
                                                                                                        ConsumerProtection,
                                                                                                                  Protection,Of•
                                                                                                                             Offi
                                                                                                                               •cece
     of the Nevada Attorney General, 555 E. Washington St., Suite 3900, Las Vegas, NV 89101; telephone number: 702-486-3132;
     email BCPINFO@ag.state.nv.us
                                                                                                                           af••liates
     CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with non affi liates
     as described on page 1. CA residents are provided a CA notice for additional choices.
     Who is providing this notice?
     JPMorgan Chase Bank, N.A.         Chase Auto Finance
                                             Insurance Agency,
                                                          Corp.Inc.      Chase Insurance Agency, Inc.
                                                                               Bankcard Services, Inc.       Chase  Bankcard
                                                                                                             J.P. Morgan     Services,
                                                                                                                         Securities LLC.Inc.
     J.P. Morgan
     Chase       Securities
            Paymentech   Solutions,
                            LLC. LLC   Chase Bank  Finance
                                             HomeUSA,   N.A.LLC          Chase Paymentech  Solutions,
                                                                               Investment Services     LLC
                                                                                                    Corp.    EMC Mortgage Corporation
     Chase Bank USA, N.A.              Chase Investment Services Corp.
     Separate polices may apply to customers of certain businesses, such as J.P.Morgan’s Private Bank or Private Wealth Management.
                                                                                                                                               Case 1:18-cv-06681-NRB Document 35-4 Filed 08/02/19 Page 36 of 37
Case 1:18-cv-06681-NRB Document 35-4 Filed 08/02/19 Page 37 of 37


          HOW TO CONTACT US

          Personal Accounts:          Main phone number: 1-800-935-9935
                                      Spanish: 1-877-31CHASE (1-877-312-4273)

          Business Accounts:          Main phone number: 1-800-CHASE38 (1-800-242-7338)
                                      Spanish: 1-888-622-4273

          Deaf and Hard               Operator relay calls: 1-800-CHASETD (1-800-242-7383)
          of Hearing:                 and all other Chase numbers
                                      Direct TDD/TTY calls: 1-800-CHASETD (1-800-242-7383)

          International Calls:        1-713-262-1679

          Web Site:                   Chase.com

          Addresses:                  JPMorgan Chase Bank, N.A.
                                      P.O. Box 659754
                                      San Antonio, TX 78265-9754.



              If you believe your debit card has been lost or stolen, or for information about purchase and
              ATM transactions, call us at the telephone numbers listed here or write:
              Chase
              Regulation E, TX1-2551
              Card and ATM Operations
              P.O. Box 620002
              Dallas, TX 75262-9802

              In case of errors or questions about your electronic funds transfers (EFT): 1-866-564-2262.




   catalog #RR02012012
   (Effective 02/01/2012)
   © 2011 JPMorgan Chase Bank, N.A., Member FDIC                                                              10% Post-Consumer Fiber
